 G & T TERMINAL PACKAGING
 CO. 181 G & T 
Terminal Packaging Co., Inc. 
and Mr.
 Sprout, 
Inc. 
and Tray Wrap, Inc., 
and Chain
 Trucking 
Inc., 
a single 
employer, 
and 
G & T
 Terminal 
Packaging Co., Inc., 
and Its Alter Ego Slow 
Pack, Inc
. and
 Paper Products 
and Miscellan
e-ous Drivers,
 Warehousemen, H
elpers 
and Me
s-sengers, Local 27, International Brothe
rhood 
of Teamsters, 
AFL
ŒCIO, now known as 
Private 
Sanitation Union Local 813, International 
Brotherhood 
of Teamsters, 
affiliated
 with 
the 
AFL
ŒCIO 
and
 Denny Lopez
. Cases 2
ŒCAŒ26738, 2ŒCAŒ27745, 2ŒCAŒ28364, and 
2ŒCAŒ28360 November 30, 2010
 SECOND SUPPLEMENTAL 
DECISION 
 AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 On October 19, 2006, Administrative Law Judge 
Raymond P. Green issued the attached supplemental d
e-cision.  The Respondent and the G
eneral Counsel each 
filed exceptions and a supporting brief.  The Ge
neral 
Counsel filed a brief in response to the Respondent
™s 
exceptions.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 The Board
 has considered the supplemental d
ecision 
and the record in light of the exceptions and briefs and 
has decided to affirm the judge
™s rulings, fin
dings,
1 and 
conclusions as modified below, and to adopt the reco
m-mended Order as modified and set forth in full
 below.
 As set forth fully in the judge
™s decision, the Board 
remanded this case to him on November 24, 2004, to 
consider certain backpay issues raised by the United 
States Court of Appeals for the Second Circuit in
 NLRB  
v. G
 & T Terminal Packaging Co., 
19 Fed.Appx. 16 (2d 
Cir. 2001).
2 Except as noted here, we agree with the 
judge
™s backpay determinations for 22 discriminatees 
whom the Respondent unlawfully discharged in April 
1 The Respondent has excepted to some of the judge™s credibility 
findings. 
The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant ev
idence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd.
 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 In addition, some of the Respondent™s exceptions imply that the 
judge™s rulings, findings, and conclusions demonstrate bias and prej
u-
dice.  O
n careful examination of the judge™s decision and the entire 
record, we are satisfied that the Respondent™s contentions are without 
merit.
 2 See also 
NLRB v. G
 & T Terminal Packaging Co., 
246 F.3d 103 
(2d Cir. 2001).
 1995 when closing its potato packaging machine oper
a-tion and transferring the wo
rk performed on that oper
a-tion to another company.
3 In particular, absent any cred
i-ble evidence to the contrary, we find that the judge re
a-sonably concluded that the Respondent would have 
closed down its potato packing machine operations for 

legitimate eco
nomic reasons no earlier than January 31, 
1996, that all of the discriminatees were qualified to pe
r-
form other packing work for the Respondent, and that 
their backpay periods should be determined by reference 
to seniority.
4 We also affirm the judge
™s deter
mination 
that the Respondent
™s liability to the Union
™s Pension 
Fund should include annual interest at the rate of 7.8 

percent,
5 and his calculations of amounts due for di
s-
cri
minatees
™ dental and optical expenses.
6 We also agree with the judge, for the rea
sons he states, 
that backpay for Maria Garcia should extend from the 

date of her discharge through January 31, 1996, and 

should resume for the period of October 1, 1996
, through 
the second quarter of 2003.  Garcia never received an 

offer of reinstatement. 
 The evidence shows that the R
e-spondent, although it had Garcia
™s last known address, 
mailed her reinstatement offer to the wrong employee at 

the wrong address, and that it made no effort to verify the 
3 We make the following corrections to 
the judge™s calculations:
 Sabina Cabrera
 earning
Š$176/week; total backpay
Š$5,354
 Erlinda Espinosa
 earning
Š$176/week
 Mercedes Garcia
 earning
Š$176/week
 Primitivo Lopez
 backpay for Q2 1995
Š$1,680
 Leonardo Morel
 backpay cut
off
Š2/21/96; backpay for Q1 1996 
$1,6
80; total backpay
Š$7,260
 Jose Rafael Ortega
 total backpay
Š$15,500
 Claudio Santiago
 total backpay
Š$13,330
 Leyda Triunfel
 backpay for Q2 1995
Š$1760
 We also add the following discriminatees to be awarded the indica
t-ed amounts of total backpay:
 Estefania Aceve
do  $600.00
 Ramona Escaboza 
    140.80
 Francisco Rodriguez
    126.00
 4 Our disposition of the issues raised with respect to the sufficiency 
of all discriminatees™ interim jobs searches is consistent with 
St. 
George Warehouse, 
351 NLRB 961 (2007), which iss
ued subsequent to 
the judge™s suppl
emental decision, since the Respondent failed to show 
that there were substantially equivalent jobs within the relevant job 
market.
 5 We modify the judge™s determin
ations of Pension Fund liability, 
based on the Respondent
™s payments of  $124,216, for the years 1993 
through 1998 as follows:
 For 1993
          $0.00
 For 1994
            0.00
 For 1995
            0.00
 For 1996
     8,535.62
 For 1997
   24,112.00
 For 1998
 $23,864.00
 6 We do not rely on the judge™s conclusion that t
he Welfare Fund 
was providing ben
efits to the Respondent™s employees until March 1, 
1996.
 356 NLRB No. 41
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 182 accuracy of its mailing.  The cases cited below by our
 dissenting colleague, are distinguishable.  In each, the 
employer correctly mailed the reinstatement offer to the 
employee
™s last known address, but the offer was never 
received for reasons apparently beyond the employer
™s 
control.  In these circumstances
, we find here that the 
Respondent, as the wrongdoer, has not established an 
objective justification for shifting the burden of its error 

to Garcia.
7 As of the date of the hearing on remand, the Region 
was unable to locate discriminatee Matilda Rodr
iguez. 
  The judge incorrectly found that no claim was made on 
her behalf, when in fact the General Counsel claims 
$13,200 as the gross amount of backpay due her.  To 

afford the General Counsel an opportunity to locate M
a-tilda Rodriguez and ascertain her interim 
earnings, we 
shall order the Respondent to pay this discriminatee
™s 
specified gross backpay to the Regional Director for R
e-gion 2 to be held in escrow for a period not to exceed 1 

year.  That 1
-year period shall begin when the Respon
d-ent deposits the backp
ay into escrow or on the date this 
Second Supplemental Decision and Order becomes final, 
including enforcement thereof, whichever is later.  

Should the Regional Director determine that deductions 

are warranted, the amount so deducted shall be returned 
to t
he Respondent and the remainder paid to the discri
m-inatee.  In the event that the General Counsel, at the end 
of the 1
-year escrow period, has failed to locate Matilda 
Rodriguez, her award shall lapse and her full gross bac
k-pay amount shall be returned to 
the Respon
dent.  
Sta
r-light Cutting, 
280 NLRB 1071 (1986), order amended by 

284 NLRB 620 (1987); NLRB Casehandling Manual 
(Part Three) Compliance, Sections 10582.3, 10584.
 ORDER
 The Respondent, G
 & T Terminal Packaging Co., Inc. 
and Mr. Sprout Inc.
 and
 Tray
 Wrap
 Inc., and Chain 
Trucking, Inc., as a single employer, and G
 & T Term
i-nal Packaging Co., Inc., and its alter ego, Slow Pack, 
Inc., Bronx, New York, their officers, agents, successors, 
7 Member Hayes would modify discriminatee Maria Garcia™s bac
k-
pay period to the date of discharge th
rough January 31, 1996.  He di
sa-grees with the judge™s finding that
 her backpay should resume for the 
period of Oct
ober 1, 1996
, through the second quarter of 2003.    The 
Respondent attempted to mail a valid rei
nstatement offer to Garcia, but 
mistakenly sent the offer to the address of a similarly
-named e
mployee, 
Martina
 Garcia.  The record does not show that the Respondent knew 
or had reason to know that its offer was not received by Maria Garcia.  
In these circumstances, Me
mber Hayes finds that, although Garcia 
never received an offer of reinstatement, the Respondent™s 
good
-faith 
effort to communicate to her a valid offer of reinstatement on October 

1, 1996
, was sufficient to toll the backpay period.  
Perfo
rmance Fri
c-tion Corp.,
 335 NLRB 1117, 1118 (2001), citing 
Burnup & Sims,
 256 
NLRB 965 (1981); 
Hagar Management Corp.
, 323 NLRB 1005, 1007 
(1997).
 and assigns, shall make payments in the manner d
e-scribed below, wit
h interest.
8 The backpay amounts owed are as follows:
  Sabina Cabrera
     $5,354.00
 Antonio Castillo
     14,700.00
 Marcos Delgado
     14,834.00
 German Diaz
     13,010.00
 Erlinda Espinoza
      13,200.00
 Maria Garcia (Now 
    Carmen Dominguez)
      67,936.00
 Mercedes Garcia
       8,712.00
 Ana Hernandez
     13,200.00
 Estate of Casimiro 
    Hernandez
     15,540.00
 Denny Lopez
     16,950.00
 Primitivo Lopez
     15,330.00
 Leonardo Morel
       7,260.00
 Beatriz Olivo
       7,216.00
 Benita Olivo
       7,216.00
 Juana 
Olivo
       7,216.00
 Jose Rafael Ortega
     15,500.00
 Carlos Santana
     13,480.00
 Claudio Santiago
     13,330.00
 Leyda Triunfel de Nelson
       7,216.00
 Estefania Acevedo 
          600.00
 Ramona Escaboza 
          140.80
 Francisco Rodriguez
          126.0
0 Matilda Rodriquez
     13,200.00
 Total 
 $291,266.80
  The amount due Matilda Rodriguez shall be paid to the 
Regional Director for Region 2 to be held in escrow for a 

period not to exceed 1 year.  The 1
-year escrow period 
shall begin upon the Respondent
™s compliance by pa
y-ment of the backpay for deposit into escrow or the date 

that the Board
™s Second Supplemental Decision and O
r-der becomes final, including enforcement thereof, 
whichever is later.
 8 Interest on all amounts owed shall be computed in the manner pr
e-scribed by 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), 
except that, as stated, the interest rate on amounts owing to the Union™s 
Pension 
Fund shall be 
7.8 percent.
                                                                                                                        G & T TERMINAL PACKAGING
 CO. 183 The amounts due the Pension Fund are as follows:
  For 1996
   $8, 535.62
 For 1997 
    24,112.00
 For 1998 
    23,864.00
 For 1999 
      23,320.00
 For 2000 
      12,104.00
 For 2001 
    19,744.00
 For 2002 
      16,824.00
 For 2003 
    17,976.00
 For 2004 
    19,766.00
 For 2005 
      17,515.00
 Total
 $183,760.62
  The amounts
 due for unreimbursed dental and optical 
expenses are as follows:
  Nancy Amparo 
         $144.00
 Ramona Escaboza 
           365.00
 Nicholas Ramos 
           465.00
 Thelma Severino 
        2,149.00
 Total
       $3,123.00
 Total Backpay
  $478,150.42
   Margit R
einer, Esq. 
and
 Joane Wong, Esq.,
 for the General 
Counsel.
 Linda Strumpf, Esq. 
and
 Sarah R. Smetana, Esq., 
for the R
e-spondent.
 George A. Kirschenbaum, Esq. 
and
 Edmond 
V. Pendleton, Esq., 
for the Charging Parties.
 SUPPLEMENTAL DECISIO
N STATEMENT OF THE 
CASE
 RAYMOND 
P. GREEN
, Administrative Law Judge.  A suppl
e-mental hearing in these cases was held on various dates in A
u-gust 2005 and in April
, May
, and June 2006.  
 Case 
2ŒCAŒ26738 involves a 
backpay 
specification after the 
Board issued an unpublished Decision
 and O
rder on July 15, 
1994.   In that case
, the R
espondent was ordered to make whole 
employees by making contributions, with interest, to the We
l-fare Trust Fund and the Pension Fund as required under the 
terms of the Employer
™s collective
-bargaining agre
ement with 
the U
nion effective from November 1, 1989
, through October 
31, 1992.  The Court of Appeals for the Second Circuit e
n-forced the Board
™s Order on September 20, 1994.  In this r
e-gard, the Respondent had ceased making payments to those 
funds on Janua
ry 1, 1993.  
 The 
backpay 
specification also a
sserted that the number of 
employee
s to be made whole on account of the R
espondent
™s failure to make fund payments should not only include the pa
r-ticular employees who were actually employed in the bargai
n-ing u
nit during the periods of time that such pa
yments were not 
made, but also a set of 22 additional employees who were ill
e-gally discharged on April 17 and 19, 1995.
1 Finally
, the 
backpay 
specification in 
Case 
2ŒCAŒ26738 a
l-leged that the backpay and interest 
continued to run until the 
Respondent complied with the underlying Board and 
court 
Order. 
 The other cases, 
Cases 
2ŒCAŒ27745, 2
ŒCAŒ28364 and 2
ŒCAŒ28360, involved new and separate allegations, which can 
be summ
arized as follows: 
 1. That G & T Terminal Pack
aging Co., Inc. along with a 
group of related companies (Mr. Sprout, Inc., Chain Trucking 
Inc., Tray Wrap Inc.
, and Slow Pack Inc.), constituted a single 
employer. 
 2. That despite reaching a full and complete agreement on 
June 10, 2004, the Respondent, si
nce April 14, 1995, refused to 
execute the agreement. 
 3. That on April 17, 1995, the Respondent discharged a 
group of employees because they engaged in a concerted pr
o-test r
egarding the Respondent
™s refusal to execute the aforesaid 
agreement. 
 4. That on 
April 17, 1995, the Respondents, unilate
rally and 
without bargaining with the Union, and for discriminatory re
a-sons, transferred its potato
-packaging machine to another co
m-pany. 
 5. That on April 19, 1995, the Respondent, for discriminat
o-ry reasons, refuse
d to reinstate all of the e
mployees that it had 
discharged on April 17, 1995. 
 6. That in May 1995, the Respondent, in order to discou
rage 
union membership, granted raises to certain of its emplo
yees. 
 I heard those cases on various days in December 1995 
through March 1996 and i
ssued a 
decision on September 9, 
1995.  
 On August 20, 1998, the Board issued its Decision and Order 
in those cases at 326 NLRB 114.   Basically, the Board a
f-firmed most of my earlier conclusions including my reco
m-mendation that (a) 
the Respondent, upon the Union
™s request, 
execute the agreement reached on June 10, 1994; (b) that the 
Respondent reinstate the employees who were illegally di
s-charged and not thereafter reinstated; and (c) that the Respon
d-ent, which had, on April 17, 1995
, unilaterally transferred the 
potato packaging machine to a company called M & M because 
of antiunion reasons,
2 be ordered to restore that oper
ation.
3 1 The parties agreed on the amounts owing to Estafania Acevedo, 
Romana Escaboza
, and Francisco Rodriguez.  I will therefore not di
s-cuss their claims.
 2 In my original 
decision and based on the testimony of G&T™s ow
n-
er, I concluded that G&T had
 at a minimum continued to make, after 
the di
scharges on April 17, 1995, 40 to 60 percent of its previous potato 
sales through M & M after the potato
-packaging machine was disma
n-
tled and sent to M & M.  I also found, based on Spinale™s test
imony, 
which oth
erwise was ev
asive and untrustworthy, that at some point in 
May 1995, he r
esumed some potato packaging by hand.  The 
court 
noted, however, that at oral argument, 
counsel for the Respo
ndent 
insisted that the Company had resumed only about 
5 percent of its p
re-April 17, 1995 p
otato packaging operation.  Such an assertion was 
never made at the original hearing and the testimonial a
dmissions by 
the Respondent™s owner were to the contrary. 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 184 In addition to adopting the backpay award in the old case 
(Case 
2ŒCAŒ26738), the Board adopted the make
-whole rem
e-dy for the viol
ations found in the other and newer unfair labor 
practice cases.  The remedy for these new cases included the 
obligation to make the e
mployees whole, with interest, for the 
difference between what they actually earned and what they
 should have earned by virtue of the new contract, including 
payments to the funds set out in the new collective
-bargaining 
agreement that ran for a fixed term retroactive from October 1, 
1992
, to September 30, 1995, with aut
omatic renewals from 
year to ye
ar thereafter in the absence of a reopening.  
 On March 14, 2001, the Second Circuit Court of Appeals i
s-sued a 
decision in 
NLRB v. G
 & T Terminal Packaging Co., 
246 F.3d 103
, that partially granted enforcement of the Board
™s Decision.  However, the 
court m
ade the following statements: 
  1) We DENY enforcement insofar as the Order r
e-quires the Company to reinstate its potato
-packaging ope
r-ation and to rehire the 22 employees who used to operate 
the potato
-packaging machine, and REMAND to the 
Board with instr
uctions to arrive at a remedy that will e
f-fectuate the general reparative policies of the Act by ma
k-ing the employees whole without imposing an undue bu
r-den on the employer; 
 2) We DENY enforcement insofar as the Order r
e-quires the Company to pay specific 
amounts to the pension 
and welfare fund, and REMAND to the Board for re
-calculation of these amounts consistent with this opinion; 
and 
 3) We DENY enforcement insofar as the Order r
e-quires the Company to pay 18 percent interest on the 
amounts owed to the p
ension and welfare funds and 
REMAND to the Board for further development of the 

record on this matter. 
  Before reaching these conclusions, the 
court made a nu
mber 
of subordinate findings, which I think are relevant to the r
e-mand. 
 The 
court noted that alt
hough G & T
™s owner, Anthony Sp
i-nale, claimed that a group of employee (22 in nu
mber), were 
discharged on April 19, 1995
, for the legitimate re
ason that the 
Company no longer had any potato
-packaging work for them to 

do, the 
judge
 (me), had ample reason to
 discredit his testimony 
and to conclude that Spinale
™s decision to dismantle the m
a-chine and send the parts to M & M on April 17, 1995, was m
o-tivated by the indication that the Union was serious about 
pres
sing him to sign a contract.  As noted by the 
court, 
ﬁthe 
record supports the ALJ
™s conclusion that the Co
mpany failed 
to demonstrate by a preponderance of the ev
idence,
ﬂ as it must, 
ﬁthat it would have done what it did, 
when it did
, in the absence 
of the [e
mployees
™] union activities.
ﬂ  ﬁIn short, the ev
idence in 
the r
ecord adequately supports the ALJ
™s finding that a group 
of employees was discharged on April 17, 1995 and not rehired 

as a result of its pr
otected activities.
ﬂ  3 Although finding that the Respondent, on April 19, reinstated 30 of 
the protesting workers, the Board and the reviewing 
court concluded 
that the Respondent did so without regard to seniority.
 The 
court concluded that the Respondent also violated the 
Act by not recalling 
the employees di
scharged on April 19, 
1995, in order of seniority.  It rejected the Respondent
™s arg
u-ment that it had no obligation to r
ehire in order of seniority 
because the parties
™ inability to reach an agreement meant that 
there was no seniority claus
e in effect.   Having concluded that 
the parties had reached a contract, which the Respondent u
n-lawfully refused to execute, the 
court stated: 
ﬁ[W]e do not di
s-turb the conclusion that the company violated the Act by rehi
r-ing employees without regard to sen
iority.
ﬂ4  Notwithstanding the conclusions that the 22 emplo
yees were 
illegally discharged and illegally passed over for rei
nstatement 
because of a breach of the senio
rity provisions of the contract, 
the 
court refused to enforce that portion of the Board
™s Order 
that required the Company to restore the potato
-packaging o
p-eration and to rehire the 22 illegally fired emplo
yees.  In so 
doing, the 
court stated:
  In short the Company has demonstrated by a preponderance 
of the evidence that to purchase a new mach
ine and reinstate 
the potato
-packaging operation would e unduly burdensome; 
such a machine would impose a financial burden on G&T so 
large as to render the firm virtually unprofitable, and would 
simply not fit in the Company™s existing facility.  On these 
combination facts, we deny the Board™s petition for enforc
e-ment of its order insofar as it requires the Company to rei
n-state the potato
-packaging operation.  For the same reasons, 
we decline to enforce the order insofar as it requires the Co
m-
pany to rehire
 the 22 employees who worked in the potato
-packaging operation. Since we have concluded that reinstat
e-ment of the potato
-packaging operation would be unduly bu
r-densome to the Company we ca
nnot expect it to rehire the 22 
affected employees to pe
rform the op
eration. Accordingly, we 
remand the cause to the Board for consideration of an altern
a-
tive means of providing a remedy that will effectuate the 
ﬁgeneral reparative policies of the Act
ﬂ . . .
 by ﬁmaking the 
employees whole for losses suffered on account of 
the unfair 
labor practiceﬂ
 . . . 
without proving ﬁunduly burdensome to 
the employer
. . . .
 The instant case presents an analogous sit
u-ation, because the record supports 
both
 the finding that the 
employees™ protected activities motivated the dismantling of 

the potato
-packaging machine on April 17, 1995, 
and
 the 
conclusion that reinstatement of the operation would have 
been unduly burdensome, if not immediately after the disma
n-tlement, then soon thereafter
Šand, in any event, long before 
the hearing before the
 ALJ.
 . . .  Counsel for the company i
n-dicated at oral argument that the affected employees never r
e-
ceived any back pay, and conceded that some amount of back 
pay could provide a reasonable substitute for the unduly bu
r-densome remedy of buying a new potato
-packaging machine 
and reinstating the entire operation.
 . . .  We agree.  However, 
we also recognize that the Act ﬁvest[s] in the Board the prim
a-
ry responsibility and broad discretion to devise remedies that 
effectuate the policies of the Actﬂ
. . . . 
 Acc
ordingly, we r
e-mand to the Board for reconsideration of the remedy, with i
n-4 In this respect, the Company™s failure to follow contract se
niority 
in recalling employees, not only would constitute a violation of
 Sec
. 8(d) and (a)(5) of the Act, but would also be a breach of contract.
                                                                                                                                                          G & T TERMINAL PACKAGING
 CO. 185 structions that it impose a make
-whole remedy that provides a 
reaso
nable substitute, under the circumstances, for that which 
we have found unduly burdensome.ﬂ 
  With respect to fund
 calculations, the 
court concluded that 
the Respondent could not challenge the 
judge™s
 calculation of 
the backpay amounts, but could challenge the 
judge™
s calcul
a-tion of the interest due on the amounts.  The 
court also noted 
that because it refused to e
nforce the Order insofar as it requires 
the Company to reinstate the potato
-packaging oper
ation and 
rehire its 22 employees, this would affect the calcul
ation of the 
amounts owed to the benefit funds, 
ﬁbeginning on whatever 
date the Board reasonably determine
s that reinstat
ement of the 
operation would have proved unduly burdensome to the e
m-ployer.
ﬂ  The 
court further stated that the Board
™s ca
lculation of 
moneys owed to the pension and welfare funds 
ﬁmust a
ssume 
that the 22 employees discharged on April 19, 19
95 would have 
worked only through a date to be determined by the Board; 
after such date, the calc
ulation of the amounts owed should no 
longer include these 22 in the total number of e
mployees.
ﬂ As to the interest rate, the 
court stated; ﬁWe decline to e
n-force the Order insofar as it imposes this award of interest, and 
remand for further development of the record concerning what 
would be an appropriate rate.  Although the Board has broad 
discretion in fashioning remedial orders, its orders may not 
cross the 
line that divides the remedial from the punitive
. . . . The record before us is insufficiently developed for us to d
e-termine whether the 18 percent interest rate bears some reaso
n-able rel
ationship to the actual losses suffered by the funds due 
to the compa
ny™s underpayments, or whether it amounts to a 
punitive measure against the company.ﬂ
  Subsequently, the Board asked for a rehearing and argued 
that the record showed that at least 9 of the 22 discrim
inatees 
had e
xperience in packaging tomatoes and sprouts
 and that the 
record was silent as to the other 13.  The General Counsel also 

argued that since the 
court held that the Respondent had illega
l-ly failed to follow contract seniority in reinstating emplo
yees 
on April 19, 1995, some of the 22 discriminatees s
hould have 
been r
ecalled if they had more seniority than others who were 
recalled on April 19, 1995.  On Se
ptember 25, 2001, the 
court 
granted the Board
™s petition and remanded the issue to the 
Board to consider whether reinstatement and bac
kpay remedies 
are feasible and equitable at this time.  
NLRB v. G
 & T Term
i-nal Packaging Co., 
supra, 
246 F.3d 103. 
 After soliciting position statements, the Board, on November 
24, 2004, issued a Supplemental Decision that r
emanded these 
cases to me.
5 In part, the Board 
concluded; 
ﬁWe find that rei
n-statement and backpay remedies for the 22 di
scriminatees are 
indeed feasible and equitable.
ﬂ  The Board stated that 
ﬁdiscri
m-inatees who were qualified to package tomatoes and Bru
ssels 
sprouts should have been recalled if they h
ad more senio
rity 
than the other employees who had been recalled on April 19, 

1995.  Thus, those discriminatees are entitled to rei
nstat
ement 
and backpay from the date of the unlawful discharge until a 
valid offer or reinstatement, replacing as necessary, 
employees 
hired after April 19, 1995 and e
mployees who even if were 
5 The Board issued an 
amended Order on D
ecember 2, 2004. 
 recalled on April 19, 1995 had less seniority than emplo
yees 
who were not recalled.
ﬂ  The Board also stated that b
ecause the 
Respondent, in May 1995, resumed packaging some pot
atoes 
by han
d and hired new employees to package vegetables, any 
of the 22 discriminatees who were qualified to package tom
a-toes, sprouts
, or potatoes by hand, should have been r
ecalled 
and therefore would be entitled to backpay from that date until 
a valid reinstatem
ent offer is made.  
 The Board stated that if there are more remaining discrim
i-natees than there were pos
itions that became available in May 
1995 or thereafter, the least senior discriminatees are ent
itled to 
receive backpay from the date of discharge up u
ntil the time 
when the potato
-packaging machine would have been shut 
down in any event due to valid economic reasons.  It co
ncluded 
that those discrim
inatees are also entitled to be placed on a 
preferential hiring list as of the date that the 
judge dete
rmines 
that the potato
-packaging machine would have been shut down. 
 As to any in the group of 22 who were not qualified to pac
k-age tomatoes, brussel sprouts, or potatoes by hand (i.e.
, qual
i-fied only to work on the potato
-packaging machine), the Board 
stated
 that they should receive backpay up until the time when 
the potato
-packaging m
achine would have been shut down for 
economic reasons. 
 The Board stated that in making these determinations, the 
judge should consider the seniority status of all of the discri
mi-natees, their qualifications, the positions that became available 
in May 1995 and
, thereafter, and the date that the p
otato
-packaging machine would have been shut down for valid ec
o-nomic re
asons. 
 With respect to the base amount owed to the funds, the 
Board stated that the judge should determine the correct base 
amount owed to the 
funds.  This would depend upon when I 
conclude that the Respondent would have shut down this oper
a-tion for economic reasons.
 As to interest, the Board stated
: ﬁ[T]he judge shoul
d dete
r-mine an interest rate that bears a reasonable relationship to the 
actual losses suffered by the Funds due to the R
espondent
™s underpayments.  In making this determination, the judge should 
focus on the actual performance of the Funds during the p
eriod in question.
ﬂ I. THE BACKPAY PERIOD
 In accordance with the remand, the first question that has to 
be answered is when is it probable that the potato
-packing m
a-chine would have been dismantled and employees laid off d
e-spite the Employer
™s unlawful mot
ivation in terminating this 
operation in order to retaliate against employees who partic
i-pated in a protected demonstration (and not a work sto
ppage), 
to protest the Employer
™s refusal to ex
ecute a contract that it 
had made with their u
nion representative.  A
s the Board and the 
court of 
appeals have already concluded that the E
mployer
™s actions, including its discharge of these 22 employees was ill
e-gally motivated, it is obvious that the R
espondent must bear the 
burden of proof in demonstrating when it would o
therwise have 
shut down this operation in the absence of its ill
egal motivation.  
 The Respondent presented Spinale who testified that he had 
planned on shutting down the potato
-packaging machine at the 
end of April 1995.  He testified that he made his min
d up about 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 186 this decision as soon as the strike occurred because he was 
losing so much money.
6 His testimony was that even though 
the labor problem precipitated the closing of the m
achine on 
April 17, 1995, he probably would have closed it the following 
wee
k because he was 
ﬁlosing some big money.
ﬂ According to 
Spinale: 
ﬁI guess I couldn
™t keep up with that kind of packaging 
and the cost that it cost me to pack a bag co
mpared to M&M.  It 
might cost me $2.00 and it cost M&M like $.80.  So it didn
™t 
pay.
ﬂ   I didn
™t believe Spinale
™s testimony back in 1995 and I don
™t believe his testimony now. 
 The General Counsel argues that at the earliest, Spinale 
would have dismantled the potato
-packaging machine on Jan
u-ary 31, 1996.  This would be 9
-1/2 
months after the il
legal di
s-charge that took place on April 17, 1995.  
 Among the reasons why the 
court of 
appeals was willing to 
accept the Respondent
™s position was the Company
™s asse
rtion 
that (a) the machine was old (obviously correct); (b) that Sp
i-nale and his accountan
t test
ified without contradiction that the 
potato packaging o
peration suffered continuous monthly losses 
over a long period of time; 
(c)
 that Sp
inale was in poor health
; and (d) that a new machine would not fit into the space rented 

by the Respondent.  Wit
h respect to the assertion that the potato 
packaging operation was suffering from continuous monthly 
losses, the 
court, while acknowledging that even though the 
Respondent
™s records showed that G&T
™s oper
ations were pro
f-itable in 1994 and 1995, it co
nclude
d that this was the result of 
Spinale
™s manipulation of his accounting re
cords which [fals
e-ly] shifted expenses from G&T to Tray Wrap, another company 

that he owned. 
 As to reason (c), I must say that Spinale, who again test
ified 
about 10 years later, seem
ed to be in remarkably good physical 
condition and was mighty fe
isty.  I should only look so good at 
his age. 
 In the remand hearing, Spinale
™s test
imony was that he was 
losing about $10,000 to $15,000 each month on the p
otato
-packaging operation and was a
ware that M&M could do it for a 
lot less money per pound.  He testified that he ther
efore decided 
to contract out that part of the operation to M&M while keeping 

only a limited type of potato packing operation.  In the latter 
regard, Spinale testified that
 he continued to pac
kage by hand, 
the 
five
 potatoes in a sleeve and the 5 
pound
 bags made for 
Shop Rite because they required a uniform size of potato of 
good quality.  In these instances, Spinale testified that this type 
of hand pac
kaging was very profita
ble. 
 There is no dispute that the potato
-packaging m
achine was 
old and was not the most efficient way of packaging bulk pot
a-toes into 
5- and 
10-pound pac
kages.  Moreover, I don
™t think 
that the General Counsel is really disputing Sp
inale
™s assertion 
that 
M&M could do the same operation at a lower cost.  But the 
fact that Sp
inale
™s cost of packing potatoes would be higher if 
he did it himself than if he contracted it out, does not mean that 

his business was losing money at the time that he d
ecided to 
disman
tle the machine.  
 6 I again note that there never was a strike by the employees in this 
case. 
 Spinale
™s assertion that he was losing $10,000 to $15,000 per 
month on packaging potatoes, aside from not being documen
t-ed, is really beside
™s the point. 
Those numbers do not re
present 
any net losses to the ente
rprise
.  The cost of labor
 in operating 
the packaging machine is an expense and by defin
ition is a 
negative when calculating net profit.  (The same as the price of 

rent or the cost of diesel fuel to operate one
™s trucks
.)  The goal 
of Sp
inale
™s business is to sell potatoes at a pro
fit and Spinale
™s testimony indicates to me that the profit is largely dependent on 

timing the market.  That is, his goal is to buy potatoes when 
they are cheap and sell them when they are dear. The packaging 
of potatoes, either by hand or machine, is a co
st of doing bus
i-ness that a
lthough obviously important, is not the only or even 
the most decisive factor in making a profit.  Potato packaging 
isn
™t a separate business from selling potatoes.  
 In trying to determine a date when Spinale would have 
closed d
own the potato
-packaging machine for legitimate no
n-discriminatory economic reasons, the General Counsel is rel
y-ing on the testimony of G&T
™s accountant, Robert Falk
, and on 
various documents inclu
ding General Counsel
™s Exhibit 60.  
This exhibit consists of
 three separate 
ﬁStatement of Oper
a-tions
ﬂ documents for G&T Te
rminal Packaging Co., Inc.  
 The first is a statement regarding the month of December 
1994 and the 12 months ending 
December 31, 1994,
 which 
summarizes, on a year to date basis (a) the cost of 
sales (inclu
d-ing wages, produce, freight, inspection, M&M services
, etc.
) (b) the gross profit
, (c) various expenses such as legal, util
ities, 
rent, limo, bank charges
, etc., (d) operating profit
, and (e) div
i-dend and interest income.  This shows that for t
he year ending 
December 31, 1994, G&T had a net profit of $184,126.  It also 
shows that G&T had a net profit for the month of D
ecember in 
the amount of $18,056.  
 The second is a statement of operations for G&T showing 
that for the year ending December 31,
 1995
, it had a net profit 
of $103,918.  It also shows that for the month of D
ecember 
1995 G&T had a net profit of $91,411. 
 The third is a statement of operations for G&T sho
wing that 
for the 
3 months en
ding March 1996, G&T had a net loss of 
$51,582 and t
hat for the month of March 1996 it had a loss of 
$61,130. This means that all of the loss for this quarter was 
incurred in March 1996. 
 I did not believe Spinale when he testified at the first hea
r-ings that he decided to close the packaging
-machine oper
ation because he was losing money.  And I don
™t believe his testim
o-ny now that he would have closed the operation by the end of 
April 1995.
7 As it is my opinion that the Respondent has not carried its 
burden of showing that it would have disma
ntled the potato
-packaging machine by the end of April 1995, I will a
ccept the 
7 I note that the General Counsel subpoenaed th
e Company™s stat
e-ments of operations for Jan
uary, February
, and March 1995 in order to 
check Spinale™s assertion that G&T was unprofitable i
mmediately 
before Spinale decided to dismantle the machine.  These documents 
plus the 
Company™s tax returns for 1995
 were not provided and the 
Respondent asserted that they were no longer avai
lable.  In this regard, 
the General Counsel notes that as the crux of the Respondent™s defense 
was its lack of profitabi
lity, it is surprising that the Respondent has 
failed to ret
ain documents that would bu
ttress its argument. 
                                                                                                                        G & T TERMINAL PACKAGING
 CO. 187 General Counsel
™s concession that the Company might have 
terminated this operation by the end of January 31, 1996. 
 In concluding that there is a probability that the p
otato
-packaging machine w
ould have been dismantled for l
egitimate 
economic reasons, no earlier than by Jan
uary 31, 1996, the 
backpay period for all of the employees would therefore run 
from April 20, 1995
, until January 31, 1996.
8 The Respondent mailed offers of reinstatement to f
ormer 
employees and with the exception of Maria Garcia (now Ca
r-
men Dominguez), they all received these offers on or about 

October 1, 1996. Thus, except for Maria Garcia (di
scussed 
below), the General Counsel has cut off the backpay period for 
these people 
as of O
ctober 1, 1996. 
 In accordance with the Board
™s Supplemental Dec
ision dated 
November 24, 2004, the General Counsel posits that with r
e-spect to those of the 22 discharged i
ndividuals who had less 
seniority than those employees who either remained e
mployed 
or were recalled on April 19 1995, their backpay would be cut 

off as of January 31, 1996.  However, as to those of the 22 who 
had more se
niority and who were qualified to do the other jobs 
available at the Respondent, this second group would be ent
i-tled to backpay until they either returned to work or r
eceived 
reinstatement offers from the R
espondent.
9 Thus, as to this 
second group (with the exception of Maria Garcia, their max
i-mum period for backpay would be October 1, 1996. 
 I conclude that all of t
he 22 discrimin
atees were qualified to 
perform all of the packaging and other functions that were pe
r-formed by the Respondent and that there were no jobs that were 
done after April 19, 1995
, that were beyond the capabilities of 
these people. 
 The Responden
t employs a group of completely unskilled 
workers to do unskilled work.  They pack pot
atoes, tomatoes
, and brussel sprouts which are put onto trucks for d
elivery to the 
Respondent
™s customers.  To a certain extent
, some of the work 
is divided into men
™s an
d women
™s work in that the men tend to 
do the heavier work of moving larger bu
ndles, whereas the 
women are the people who put the potatoes, tomatoes
, or 
sprouts into smaller containers.  The vegetables come into the 
premises in large lots and are then brou
ght by the men to t
ables 
where the women sort and pack them. Potatoes are placed into 
5-pound bags or sleeves containing five potatoes each.  Tom
a-toes are put into packages that are then sealed with a plastic 
wrap.  And brussel sprouts are also placed into
 small contai
n-ers, which are then wrapped in plastic wrap.  The pac
kages of 
each type of vegetable are then consolidated onto pa
llets and 
then moved by the men to the loading dock.  Of these oper
a-tions, the pac
kaging of brussel sprouts seems to require som
e 
minimal extra aptitude because the Employer expects the e
m-
ployees to work fast and they do so in cold conditions.
10 But 
none of these operations require any skill or training and they 
8 During the hearing, I granted the General Counsel™s motion to 
amend so that the specification would show that the backpay period 
commenced on April 20, 1995. 
 9 The parties agreed that Estefania Acevedo wa
s owed $600 and that 
Romana Escoboza was owed $141.  I e
xpect that these amounts have 
already been paid per agreement. 
 10 Brussel sprouts, unlike tomatoes and potatoes, are se
asonal.  The 
season runs from about October through January. 
 are, as far as I can see, completely interchangeable.  The cred
i-ble tes
timony by the various e
mployees who gave evidence on 
this subject was that they have, in the past, done some or all of 
these functions and have not been required to undergo any type 
of training that lasted more than 
1 day.  
 Based on the record as a whole,
 I co
nclude that all of the 22 
discriminatees had the necessary skills and/or aptitude to do 
any of the job functions that existed at the Respondent
™s facility 
after the potato
-packaging m
achine was dismantled. I therefore 
conclude that they could have bee
n reinstated to other avai
lable 
jobs.  The only question is whether they had sufficient senior
i-ty. 
 The Respondent was unable to produce records sho
wing the 
hiring dates of the employees who were employed during the 
periods before and after April 19, 1995.
  Accordingly, Esther 
Morales, a regional office compl
iance employee was asked to 
construct, to the extent possible, a list showing the seniority of 

the retained and discharged employees as of April 19, 1995.   
 Morales started from the fact that on April 
17, 1995, Spinale 
told 62 out of his 77 workers that they were fired. (Fifteen e
m-
plo
yees were not discharged
.)  Of the group of 62, all but 24 
people were recalled on or before April 19.  Two e
mployees, 
Francisco Rodriguez and Ramona Escaboza were reinstat
ed 
respectively on April 23 and 25, 1995.  This leaves us with 22. 
 To determine the seniority of all of these people, Morales 
utilized Respondent
™s records to the extent that they existed, 
billing records that the Union sent to the Respondent, affidavits 
taken from employees when possible and responses to que
s-tionnaires that she sent out to employees at their last known 
addresses.  Although this may not have been pe
rfect, I conclude 
that Morales
™ effort was appr
opriately undertaken and has, in 
the absence 
of definitive company records, produced as close 
an approximation of seniority standing as would be poss
ible.  
 The question is which of the 22, based on seniority and 
skills, should have been rei
nstated between the period after the 
machine was dismantled 
(i.e.
, from February 1 until Oct
ober 1, 
1996), when the offers of reinstatement were received by ev
e-ryone except Garcia.   Because the Board
™s Remand Order 
implied that the 15 individuals who were not di
scharged on 
April 17, 1995
, could not be bumped, the 
General Counsel has 
invested them with a kind of super seniority.
11 Ther
efore, the 
General Counsel, through Esther Morales, made a chart that 

listed the number of people actually employed by the Respon
d-
ent during each week during the period from Fe
bruary 1 
to 
October 1, 1996
, and subtracted 15 from each week
™s number.  
For example, if the net number for a particular week was 47 

(the actual number of emplo
yees minus 15), then if 
1 of the 22 
discriminatees had a seniority number of 47 or lower, it was 
assumed 
that he or she would have been employed du
ring that 
week.  On the other hand, if that discriminatee
™s seniority nu
m-ber was 48 or higher, then it was assumed that this person 
would not have sufficient seniority to be recalled.  After the end 
11 Since the collect
ive
-bargaining agreement called for senio
rity to 
be used for layoff and recall purposes, I don™t understand why the e
m-plo
yees who were not discharged on April 19, 1995
, were excluded for 
purposes of determining recall based on se
niority. But that is water 
under the bridge and not subject to this litigation. 
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 188 of February 199
6, the total number of people actually e
mployed 
by the Respondent was 60 or 61 and therefore the net was 45 or 
46. 
 Based on these factors, the General Counsel contends and I 
agree that the follo
wing individuals should have their backpay 
cut off as of Janu
ary 31, 1996
:    Sabrina Cabrera
 Beatriz Olivo
 Benita Olivo
 Juana Olivo
 Leyda Triunfel (now known as Leyda Triufel de Nelson)
  I also conclude that the following di
scriminatees should have 
their backpay cut off only as of October 1, 1996
:    Sabrina Cabrer
a Antonio Castillo
 Marcos Delgado
 German Diaz
 Erlinda Espinoza
 Mercedes Garcia
 Ana Hernandez
 Casimiro Hernandez
 Denny Lopez
 Primitivo Winston Lopez
 Jose Merigildo
12 Rafael Ortega
 
Matilda Rodriguez 
13 Carlos Santana
 Claudio Santiago
  As noted above, Maria Gar
cia
™s situation is di
fferent.  And 
the reason is that she never actually received the October 1, 
1996 offer of reinstatement that was sent to all of the other 
discriminatees.  While I have no doubt that the Respondent 
intended to send reinstatement offers 
to all of the discrim
i-natees, the evidence shows that it sent an offer to a person 
named Martina Garcia who lived at a different address than 
Marcia Garcia.  Thus, by mistake, the letter was sent to the 
wrong pe
rson at the wrong address.  As such, the offe
r was 
never sent to Garcia at her last known address and obviously 
was never r
eceived by her.  Nor is there any evidence that the 
Respondent made any efforts to ascertain her whereabouts or to 
double check to make sure that the offer was sent to the right 
person.   
 The next question is whether she should have been employed 
after January 31, 1996
, based on her se
niority.  Garcia was 
number 59 on the reconstructed se
niority list and therefore she 
12 In the 
brief, the General Counsel advised me that Merigildo had 
told the Region, after the trial had been completed that he had removed 
himself from the labor market and had not looked for work.  The 
Gen-
eral Counsel therefore has deleted this claim. 
 13 This person could not be located.  Consequently, the General 
Counsel is not making a pr
esent claim on her behalf.  In the event that 
she can be located, an inquiry would have to be made as to her search 
for work and any interim earnings that she had.  In the worst case sc
e-nario, in the event that the parties could not agree, we would have to 

reopen this case to determine what if any net bac
kpay was owed to this 
individual, assuming that she was located. 
 would not have had sufficient seniority to be employed after 
January 31, 1996
, when the potato machine would have been 
dismantled for nondiscriminatory re
asons.  
 Nevertheless, the General Counsel a
rgues that even though 
Garcia would not have been subject to recall between February 
1 to October 1, 1996
, she would hav
e been eligible for recall on 
or after October 1, 1996
, when jobs opened up.  Ina
smuch as 21 
offers of rei
nstatement were made on October 1 1996, 21 jobs 
were made avai
lable as of that date.
14  Of this group, 13 people 
did not accept the offers and did not 
return to work.  Therefore, 
this means that there were at least 13 avai
lable jobs, one of 
which could have been done by Garcia if she had r
eceived the 
reinstatement offer.   
 The General Counsel argues, and I agree that the backpay for 
Marcia Garcia, a
ltho
ugh initially ceased on January 31, 1996, 
resumed on October 1, 1996
, and ran until the second quarter of 
2003 when she turned 65 and stopped looking for work.  
 II. THE BACKPAY FORMULA
 There is no dispute regarding the hourly rates of pay for the 
discrimi
natees.  For most, the hourly rate was stipulated and the 
General Counsel points out that even to the extent that the sti
p-ulation did not cover certain ind
ividuals, the hourly rate used by 
the Respondent in its 
answer with respect to Sabrina Cabrera, 
Marco
s Delgado, Casimiro Hernandez
, and Prim
itivo Lopez are 
the same as used by the General Counsel in the a
ppendices to 
the 
backpay 
specification.  The only real diffe
rences are their 
respective contention regarding (a) the number of hours worked 
per employee 
per week (yiel
ding a weekly rate) and (b) the 
duration of the backpay period.  (I have a
lready discussed and 
decided the bac
kpay period
.)  The General Counsel contends that the gross backpay should 
be based on each employee
™s hourly rate of pay mult
iplied 
by 
40 hours per week.  In my opinion, the evidence shows that this 
formula is reasonable.
15  Indeed, it is my opinion that the Ge
n-eral Counsel
™s formula tends to favor the R
espondent. 
 Pursuant to the agreed upon collective
-bargaining agre
ement, 
the standar
d workweek was 40 hours with overtime to be paid 
at the rate of 1
-1/2
 times for hours worked after 40 hours. 
 Obviously there is a problem reconstructing the amount of 
hours these employees normally worked du
ring 1995. (Before 
their discharge.)  For one th
ing, there are insuff
icient payroll 
and/or timecard records.  For another, the reco
llection of the 
witnesses regarding the hours that they worked more than 10 
years ago can only be approximate.  Nevertheless, the testim
o-ny of wi
tnesses who were queried on 
this subject was that the 
employees started their day at 8 in the morning and conti
nued 
until their work was finished, often late into the evening. Many 

of the employees testified that they worked numerous overtime 
hours.  For his part, Spinale testified t
hat during the main part 
of the sprout season (from October through January), emplo
y-14 In order to be a valid offer of reinstatement, the employer™s offer 
has to be genuine.  
 15 The Board has ﬁbroad discretionﬂ to shape or choose a formula d
e-signed to best approximate what the discriminatees would have earned 
but for the illegal action aga
inst them.  
Bagel Bakers Council of Grea
t-er New York 
v. NLRB
, 555 F.2d 304,
 305 (2d Cir. l977); 
NLRB 
v. 
Brown & Root, Inc.
, 311 F.2d 447,
 452 (8th Cir. l963). 
                                                                                                                        G & T TERMINAL PACKAGING
 CO. 189 ees worked 
4 or 
5 overtime hours 
per day
.  He test
ified that 
during the remaining part of the year, the emplo
yees worked 
5 days per week and that they rarely worked less th
an 
6 to 
7 hours a day.  Spinale fu
rther testified that other busy times 
during the year were the weeks before Thanksgiving and 

Christmas.
  Given the lack of documentary evidence and based on the 
testimony of emplo
yees and Spinale, it seems to me that using
 a 40-hour week is reasonable.  It may be that there were times 
during the year when e
mployees might have worked less than 
40 hours per week.  But that is more than offset by ev
idence 
showing that for at least 4
-1/2
 months per year, employees 
worked su
bsta
ntial amounts of overtime for which they would 
have been paid at 1
-1/2
 times their normal rates of pay.  Fu
r-ther, the Respondent produced no evidence to rebut the Ge
neral 
Counsel
™s contentions.
16 III. NET BACKPAY FOR EACH
 INDIVIDUAL
 Before discussing each o
f the discrim
inatees, I want to make 
some initial observ
ations. 
 These employees are for the most part foreign born and 
speak English, if at all, as a second language.  Most have e
x-tremely limited educational attainment and all have been e
m-
ployed by the Re
spondent to do u
nskilled work.  When they 
were discharged, they did not have the command of job or la
n-guage skills that would have made them eagerly sought after in 
the job market.  Most obtained unemployment insurance ben
e-fits although some apparently wer
e not even aware that such 
benefits were available to them.  Some of these individuals 

were forced to move out of their homes and many had to rely 
on the charity of relatives and friends.  Although no one su
f-fered starvation, it is clear to me that many of
 these people were 
put under a great burden as a result of being illegally di
s-charged.  
 The Respondent challenged the way that the Region co
n-ducted the backpay investigation, asserting that it did not co
m-
port with the guidelines set forth in the Board
™s Case
handling 
Manual
, Compl
iance 
Section
.  The Respondent asserts that the 
Regional office had a duty to advise the claimants of their obl
i-gations to seek work; that it had an obligation to maintain co
n-tact with these di
scriminatees over the 
10-year period a
fter their 
discharge; and that it had the duty to advise them of their r
e-sponsibility to keep r
ecords.  
 Whether or not the Regional
™s staff fully followed the 
NLRB
™s Case
handling Manual in this old and extremely diff
i-cult case is, when all is said and don
e, co
mpletely irrelevant.  
The Regional employees who conducted the backpay investig
a-tion were not, and cannot be considered to be the discrim
i-natees
™ agents.  As such whatever they did or did not do to 
determine backpay has absolutely no bearing on the e
mployees
™ 16 Although Mercedes Garcia testified that she worked, on a
verage, 
about 32 to 35 hours per week,
 it is obvious to me that this estimate 
about her situation 10 years ago should not detract from the other ev
i-dence that tends to show that all e
mployees averaged at least 40 hours 
per week.  The same should be the case for Benita Olivo, whose ave
r-age week
ly hours were a
ffected by the fact that she was out of work for 
about 2 months for the birth of a child. 
 rights to backpay.  
Houston Buil
ding Services
, 321 NLRB 123, 
130 (1996)
, enfd
. 128 F.3d 860 (5
th Cir. 1997).
17 The General Counsel has, at various times, amended the 
backpay 
specification. This was done as new information was 
received. For the most
 part, and with the exce
ption of Maria 
Garcia, these amendments have tended to lower the backpay 
claims.  To avoid confusion, I note that a set of nu
mbers was 
given on November 2005 and that these were amended on 
March 23 and April 18, 2006.  Moreover, the
re were some final 
amendments made before the close of the hea
ring and even in 
the General Counsel
™s brief.  (All of which I grant
.)  The general principles governing backpay claims are well 
settled.  The finding of an unfair labor practice is presum
ptive 
proof that some backpay is owed.  
NLRB v. Mastro Pla
stics 
Corp
., 354 F.2d 170, 178 (2d Cir. 1965), cert. denied 384 U.S. 
972 (1966).  Once the Ge
neral Counsel has shown the gross 
backpay due in the 
specification, the 
employer has the burden 
of establishing
 affirmative defenses which would mit
igate his 
liability, including willful loss of earnings and interim earnings 
to be deducted from the bac
kpay award.  
NLRB v. Brown & 
Root, Inc., 
311 F.2d 447, 454 (8th Cir. 1963); see also 
Sioux 
Falls Stock Yards Co
., 236 NLRB 543 (1978).
 Respondent does not meet its burden of proof by pr
esenting 
evidence of lack of employee success in obtaining interim e
m-plo
yment or of so
-called 
ﬁincredibly low earnings,
ﬂ but must 
affirmatively demonstrate that the employee did not make
 rea-sonable efforts to find interim work. 
NLRB v. Miami Coca
-Cola 
Bottling Co
., 360 F.2d 569, 575
Œ576 (5th Cir. 1966).
 In meeting this burden, the Respondent cannot merely rely 
upon cross
-examination of the claimant and allegedly impeac
h-ing test
imony.  
NLR
B v. Inland Empire Meat Co
., 692 F.2d 764 
(9th Cir.  1982).  The ev
idence must establish that during the 
backpay period there were sources of actual or potential e
m-
ployment that the claimant failed to e
xplore and must show if, 
where, and when the discrimin
atee would have been hired had 
they applied.  Id. at 1308; 
McLoughlin Mfg
. Corp
., 219 NLRB 
920, 922 (1975); 
Isaac 
& Vinson Security Se
rvices, 
208 NLRB 
47, 52 (1973).  
Champa Linen Service Co
., 222 NLRB 940, 942 
(1976).  In this connection, the fact that so
me of the discrim
i-natees in this case failed to look for similar jobs in the Hunt
™s Point Market is no defense.  
Assoc
iated Grocers
, 295 NLRB 
806 (1989); 
Marlene Indu
stries
, 234 NLRB 285, 289 (1978).  
 Although a discriminatee must make reasonable efforts 
to 
mitigate her loss of income, she is held only to reasonable exe
r-tions, not to the highest standard of dil
igence.  
NLRB v. Arduini 
Mfg
. Co., 384 F.2d 420, 422
Œ423 (1st Cir. 1968); 
Otis Hosp
ital
, 240 NLRB 173, 175 (1979).  Nor is a discriminatee r
equired 
to 
pursue his or her job search by any specific method or by a 
method that the 
respondent thinks would have been more su
c-cessful.  All is required is a reaso
nable search for work
.  United 
States Can Co
., 328 NLRB 334 (1999)
, enfd
. 254 F.3d 626 (7
th Cir. 20
01); 
Continental Insurance Co
., 289 NLRB 961 (1982). 
 17 In 
Superior Industries
, 289 NLRB 834 fn 13 (1983), enfd
. 902 
F.2d 40 (9
th Cir. 1990), the Board stated that the Case
handling Man
u-
als do not provide 
a form of binding legal authority and are merely 
guidelines to the NLRB™s staff in how to admini
ster the Act. 
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 190 Success is not the measure of the sufficiency of the discrim
i-natee
™s search for employment.  The law only requires an 
ﬁhon-est, good
-faith effort.
ﬂ  NLRB v. Cashman Auto Co
., 223 F.2d 
832, 836 (1st Cir. 
1955). A discriminatee is not r
equired to 
apply for each and every possible job that might have existed in 
the industry, or even to apply for work during each and every 
quarter.  
Champa Linen Service
, 222 NLRB at 942; 
Mad
ison 
Courier, Inc
., 202 NLRB 808, 8
14 (1973); 
Sioux Falls Stock 
Yards
, 236 NLRB at 551; 
Cornwell Co
., 171 NLRB 342, 343 
(1968).  What constitutes re
asonable efforts depends upon the 
circumstances of each case, an examination of the entire bac
k-pay period, not upon a purely mechanical examin
ation of the 
number or kind of applications for work made by the discrim
i-natees.  
Cornwell Co
., supra; 
Mastro Plastics Corp.
, 136 NLRB 
at 1359.  In determining the reasonableness of this effort, the 

employee
™s skill, qualifications, age and labor cond
itions
 in the 
area are factors to be considered.  
Id.
  However, even where the 
evidence raises doubt as to the diligence of the claimant
™s ef-forts to gain employment, it is the discriminatee who must r
e-ceive the benefit of the doubt rather than the R
espondent 
wrongdoer whose conduct has created the situation creating the 
unce
rtainty. 
 NLRB v. Miami Coca
-Cola Bottling Co.
, 360 F.2d 
at 572
-573; 
Neely
™s Car Clinic
, 255 NLRB 
1420, 
1421
 (1981)
; Kansas Refined Helium Co.
, 252 NLRB
 1156,
 1157
 (1980)
, enfd
. 683 F.2d 1296
 (10th Cir. 1982); 
Otis Hosp
ital
, 240 NLRB 
at 174.  
 The Board has found that poor record keeping, uncertain 
memory and even exaggeration do not necessarily disqua
lify an 
employee from receiving backpay.  
Kansas Refined Helium 
Co.
, supra at 1159; 
Sioux Fal
ls Stock Yards
, supra at 559
Œ560; 
United States Can Co
., supra at 342.  Further, it is neither un
u-sual nor suspicious if a di
scriminatee cannot accurately recall 
details of a work search undertaken several years before.  
Uni
t-ed Aircraft Corp
., 204 NLRB 106
8 fn. 4 (1973).  
 The Board and the courts have held that it is not enough that 
the respondent thinks that employees should have been able to 
secure jobs.  
ﬁSuspicion and surmise are no more valid bases 
for decision in [the] backpay hearing than in an unfa
ir labor 
practice hea
ring.
ﬂ  Laidlaw Corp
., 207 NLRB 591, 594
 (1973)
, enfd
. 507 F.2d 1381 (7
th 
Cir. 1974), cert. denied 422 U.S. 1042 
(1975).   
 A Respondent cannot meet its burden of proof by presen
ting 
evidence of lack of employee success in obtaining in
terim e
m-ployment or of 
ﬁincredibly low earnings, but must affirm
atively 
demonstrate that the employee did not make re
asonable efforts 
to find interim work.
ﬂ    Finally, the fact that a discriminatee rejects a job o
ffer is not, 
by itself, sufficient to toll
 backpay if the job offered is not su
b-stantially equivalent to the job lost.  Thus, if the o
ffered job 
pays significantly less money or if the conditions of emplo
y-ment are significantly more one
rous, a discriminatee
™s refusal 

to accept that offer 
ﬁdoes not
 evidence a willful loss of e
m-
ployment requiring the termination of or a seduction in his 
backpay.
ﬂ  Arlington Hotel Co
., 287 NLRB 851, 852
 (1987)
.  A. Sabrina Cabrera
 The General Counsel claims that Cabrera
™s gross backpay is 
$1408 for Q2 1995 (8 weeks); 
$2288 for Q3 1995; $2288 for 
Q4 1995; and $800 for Q1 1996.  The General Counsel asserts 

that she had no interim ear
nings. 
 As of April 17, 1995, Cabrera was in the Dominican Repu
b-lic and when she tried to r
eturn to work on May 1, 1995, she 
was refused.  H
er backpay therefore starts on May 1, 1995.  At 
the time of her discharge, her average ear
nings were $126 per 
week and since she was number 56 on the seniority list, the 
General Counsel co
ncedes that her backpay should cease as of 
January 31, 1996.  (She r
eturned to work at G&T after recei
v-ing the October 1, 1996
, offer of reinstatement
.)  She testified 
that after May 1, 1995, she received unemployment benefits for 

9 months. 
 The Respondent has not shown that Cabrera has failed to 
make a reasonable search f
or work.  However, Cabrera conce
d-ed that she was offered a job as a cook for $275 per week at a 

restaurant that was about four blocks from her home.  She test
i-fied that the offer was for a job that was for 
6 days a week and 
that it would have required her 
to work u
ntil 9 p.m. Cabrera 
testified that the reason she didn
™t accept this job was because 
she had to pick up her children by 4 p.m.  Neverth
eless, she 
also testified that when she worked at G&T she often had to 
work anywhere from 7 to 10 p.m.  Accordin
g to Cabrera, she 
was offered this job before Christmas of 1996 and perhaps 
sometime after Thank
sgiving.  
 I conclude that Cabrera refused an equivalent job and that 
her backpay should be cut off as of the time that she r
efused 
this job.
18 Accordingly, I wi
ll reduce her gross backpay in Q4 
1995 from $2288 to $1658.  I am also going to reduce her gross 
backpay in Q1 1996 to $0.  
 I find that Cabrera
™s net backpay is $4854 plus inte
rest.
 B. Antonio Castillo
 The General Counsel
™s amended claim for Ant
onio Casti
llo 
is $14,700. The General Counsel claims that Castillo
™s gross 
backpay for Q2, 1995 (10 weeks) is $2100; for Q3 1995, 
$2730; for Q4 1995, $2730; for Q1 1996, $1680; for Q2 1996, 
$2730; and for Q3 1996, $2730. 
 At the time of his discharge, Castillo was e
arning $210 per 
week.  He was number 16 on the seniority list and therefore had 
sufficient seniority to be reinstated after January 31, 1996, 
when the potato packaging machine would have been disma
n-tled for nondiscriminatory re
asons.  Therefore, his backpa
y would terminate as of October 1, 1996
, when he r
eceived an 
offer of reinstatement. 
 Castillo testified that he waited for about 
3 weeks before he 
began his search for work, but this short delay is no reason to 
deny him backpay for that period.  
Rainbow C
oaches
, 280 
NLRB 166, 192 (1986).  Accor
ding to Castillo, he received 
unemployment benefits for 
3 months and relied on charity to 
support himself.   
 Castillo testified that he was in the hospital for a period of 
time but couldn
™t remember when that was.  
Hospital records 
showed that he was in a hospital in Fe
bruary 1998, which is 
18 The evidence indicated that the weeks before Christmas were us
u-
ally pretty busy at G&T.  Therefore
, I think that it is reasonable to 
conclude t
hat du
ring this time, there probably would have been a good 
deal of overtime and that Cabrera would have been required to work 
until at least the early ev
ening. 
                                                             G & T TERMINAL PACKAGING
 CO. 191 outside the backpay period.  This therefore cannot affect his 
claim. 
 According to Castillo, he went to Santa Domingo at some 
point after April 19, 1995.  Since he could not recal
l when this 
was, I told him to send his passports to the General Counsel, 
which he did.  Esther Morales (a compliance specia
list for the 
Region), testified that she reviewed the submitted passports 
which showed that Castillo entered that country on January
 3, 
1996
, but did not indicate when he returned to the United 
States.  She also reminded me that Castillo had testified in the 
underl
ying case on March 8, 1996
, and therefore had to have 
returned before that date.  Based on this set of facts, the Ge
n-eral C
ounsel asserts, and I agree that it is reasonable to a
ssume 
that Castillo was not available for work from January 3, to 

about the third week in Fe
bruary 1996.   But as Castillo was 
entitled to a 
2-week vacation, and there was evidence that e
m-ployees could 
take their vacation whenever they desired, the 

General Counsel calculated that Castillo
™s net backpay for Q1 
1996, should be r
educed by a total of 
5 weeks; from $2730 to 
$1680. 
 As the Respondent has not, in my opinion, shown that Ca
s-tillo was unavailable 
for work at any other time or that he had 

otherwise failed to mitigate his da
mages, I conclude that he is 
owed $14,700 plus interest. 
 C. Marcos Delgado
 The General Counsel
™s amended claim for Marcos Delgado 
is $14,834.  The General Counsel claims that Del
gado, whose 
weekly earnings were $210, had gross backpay of $1890 in Q2 
of 1995 (9 weeks) and gross backpay of $2730 in each of the 
next five quarters.  
 At the time of his discharge, Delgado was nu
mber 13 on the 
seniority list.  He collected unemployment 
benefits for 
6 months and he returned to work when he received the R
e-spondent
™s October 1996 reinstatement o
ffer.  
 In the original specification, the General Counsel had listed 
interim earnings of $1794 in Q1 of 1996 and $276 in Q2 of that 
same year.  Thi
s was based on a que
stionnaire that Delgado 
submitted to the Regional 
Office.  Nevertheless, at the hea
ring, 
Delgado testified that the only job he worked at after his di
s-
charge and before his reinstatement, was at a company called 

Viele Manufacturing Corp
.  Delgado testified that he worked at 
this company for about 
5 or 
6 weeks and this was co
nfirmed by 
pay stubs that he submitted at the hearing. (Showing that he 

earned $705 for the year of 1996
.)  Based on this
, the Region 
amended the specification to ass
ert that his interim earnings 
during the backpay period were $705 during the third quarter of 
1996. 
 As the Respondent has not demonstrated that Delgado had 
any other interim earnings,
19 that he rejected equivalent e
m-ployment, that he was unavailable for wo
rk, or that he failed in 
any other manner to mitigate his losses, I co
nclude that it owes 
Delgado $14,834
, plus interest. 
 19 In the questionnaire, Delgado indicated that he had been e
mployed 
by G.
 D. Cary Plastic Pack
aging Corp.  However, it is plain that Delg
a-do had help in filling out this questionnaire because he is substa
ntially 
illiterate and it seemed probable to all counsel, including myself that he 
was referring to G&T Packa
ging and not some other company. 
 D. German Diaz
 In the last amended specification, the General Counsel r
e-duced this claim from $15,750 to $13,010.  This amen
dment 
was
 made to reflect a larger amount of interim ear
nings. 
 As of the date of discharge, Diaz was earning $210 per week 
and was number 24 on the seniority list.  Diaz test
ified that he 
did not collect any unemployment insurance ben
efits and that 
he lived with h
is grandmother and r
eceived charity from his 
mother and cousin.  For Q2 1995 (10 weeks), the claim is for 
$2100 and for the r
emaining quarters through Q3
, 1996, the 
gross backpay claim is for $2730 per quarter.  
 Diaz testified that after April 19, 1995, h
e helped out his 
cousin in order to learn how to repair cars.  He testified that he 
thought that his cousin started to pay him around Septe
mber 
1996.  But in interview notes that Morales took, he told her that 
he started to get paid about $80 to $100 in ca
sh, per week, in 
Febr
uary 1996.  In any event and despite the ambiguity of the 
evidence concer
ning his earnings 10 years ago, the General 
Counsel, in the final amended specification, credited Delgado 
with approximately $90
-per week during a portion of the 
first, 

second
, and third quarters of 1996.  (Starting around March 1
, 1966,
 and not in Se
ptember 1996
.)   As the Respondent has not demonstrated that Delgado had 
other interim ear
nings, that he failed to search for work, that he 
was unavailable for work, o
r that he otherwise failed to mitigate 
his damages, I will accept the General Cou
nsel
™s calculations 
that Delgado is owed net backpay in the amount of $13,010
, plus interest. 
 E. Erlinda Espinoza
 The General Counsel
™s claim is for $13,200. She is the wife 
of Danny Lopez, another discriminatee and she collected u
n-employment insurance benefits for 
6 months. (She had no inte
r-im earnings
.)  At the time of her discharge, Espinoza was earning $170 per 
week and she was number 34 on the senio
rity list.  The claim 
for Q2 1995 (10 weeks) is $1760 and the claim for the remai
n-ing quarters through Q3 1996 is $2288 for each quarter.
 Espinoza conceded that in May 1995, she r
efused a job offer 
at a store called Me
ndoza Fruits.  She testified that she refused 
this offer beca
use the job paid $150 for a 
7-day week.  Accor
d-ing to Espinoza, she had a 
1-year
-old baby at the time and had 
she accepted the job, she would have had to pay a sitter a su
b-
stantial percentage of what she earned.  In any event, since the 
job offer at Mendoz
a fruit, which was for less pay and more 
work, than her job at G&T, I conclude that her refusal of this 

offer does not amount to a failure to mitigate.  
 Accordingly, as the Respondent has failed to demonstrate 
that Espinoza had other interim earnings, tha
t she failed to 
search for work, that she was unavailable for work, or that she 

otherwise failed to mitigate her damages, I will accept the Ge
n-eral Counsel
™s calculations that she is owed net backpay in the 
amount of $13,200
, plus interest. 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 192 F. Maria Garci
a20 The General Counsel
™s last amendment (made on May 1, 
2006), claims that the Respondent owes her at total of $67,936.   
(In the penultimate amendment, the General Cou
nsel
™s claim 
was for $68,640; the diffe
rence being that the final claim gives 
the R
espon
dent a credit for periods of 
3 to 
4 weeks in 1997, 
1998
, and 2002 when Garcia was out of the country
.)  This is, 
by far, the highest net backpay claim and it reflects that fact 

that the Respondent mistakenly mailed a rei
nstatement offer to 
another person a
nd not to her.  
 At the time of her discharge, Garcia earned $176 per week 
and was number 59 on the seniority list. This means that she 
did not have sufficient seniority to be reinstated after the pot
a-to-packaging machine would have been dismantled for leg
iti-mate business reasons on or about January 31, 2006.  Ho
wever, 
because the Respondent made 22 reinstatement o
ffers to the 
employees who were discharged due to the machine
™s termin
a-tion, one of which was not sent to her, this means that as of 
October 1, 1
996, there was a job waiting for her had she r
e-ceived the offer.  
 In my opinion, the General Counsel correctly terminated 
Garcia
™s backpay as of Fe
bruary 1, 1996
, but reinstated it after 
October 1, 1996.  The General Counsel also determined that 
Garcia
™s backpay should again be cut off in the fourth week of 
Q2 of 2003 when she turned 65 and completely ceased looking 

for work.  It is asserted that she had no interim earnings during 
the entire backpay period.  Garcia testified that she started co
l-lecting 
social 
security benefits in or about 2000 when she was 
62.  
 According to Garcia, she refused a job taking care of an e
l-derly man when she was told by his son that this person tended 
to throw things like dishes when he got annoyed.  Ga
rcia also 
testified that
 at various times, she looked for work in Atlantic 
City, which is where one of her daughters lives.  In this regard, 
Garcia testified that on one occasion in 1999, she was tentativ
e-ly offered a cleaning job at a hotel but that she couldn
™t do the 
work beca
use she couldn
™t bend over to make the beds.  At that 
time, she would have been in her late 50s.  
 It is unfortunate for the Respondent that although it apparen
t-ly intended to make an offer of reinstatement to Ga
rcia, it failed 
to do so.  For if that offer
 had been made, the backpay period 
would have terminated on February 1, 1996
, and Ga
rcia
™s net 
backpay would have been $7216.  But that is not her fault. 
 Concluding that the Respondent has not demonstrated that 
she had interim employment, that she refused
 to take an equiv
a-lent job, that she was unavailable for work, or that she othe
r-wise failed to mitigate damages, I conclude that the R
espondent 
owes Garcia backpay in the amount of $67,936
, plus inte
rest.  
 G. Mercedes Garcia
 The General Counsel
™s claim is
 for $8712.  At the time of 
her discharge, Me
rcedes Garcia was number 38 on the seniority 

list and was earning $170 per week.   Therefore
, her gross 
backpay for the 
second
 quarter of 1995 (10 weeks) was $1760 
and her gross backpay for the remaining period 
until October 1, 
20 After her discharge, Maria Garcia changed her name to Carmen 
Dominguez.  
 1996
, was $2288 per quarter.  She collected une
mployment 
insurance for 
6 months and lived with her sister.  
 The evidence shows that after her di
scharge Garcia looked 
for work, albeit her search was somewhat impaired because she 

had a smal
l child at home and had to pay a babysi
tter when she 
went out.
21  Nevertheless, at the end of December 1995, she 
obtained a job in Brooklyn but was thereafter laid off in May 
1996.  The General Counsel concedes that Garcia had interim 
earnings of $400 in th
e fourth
 quarter of 1995, $2600 in the 
first 
quarter of 1996
, and $1800 in the 
second
 quarter of 1996. 
 Mercedes Garcia received Respondent
™s October 1, 1996 r
e-instatement offer but did not accept it. 
 In my opinion, the Respondent has failed to demo
nstrat
e that 
Mercedes Garcia had any other interim earnings; that she failed 

to search for work, that she was unavailable for work or that 
she otherwise failed to mit
igate her damages.  I will therefore 
accept the General Counsel
™s calculations that she is owed 
net 
backpay in the amount of $8712 plus interest. 
 H. Ana Hernandez
 The General Counsel claims that she is owed $13,200.  At 
the time of her discharge, Hernandez was earning $176 per 
week and she was number 18 on the seniority list.  Therefore 
her gross ba
ckpay for the 
second
 quarter of 1995 (10 weeks) 
was $1760 and her gross backpay for the remaining period until 

October 1, 1996
, was $2288 per quarter.  She testified that al
t-hough she looked for work mainly through her friends, she was 

unable to find work.
    At some point
, Ana Hernandez conceded that she stopped 
looking for work because her husband, Casimiro He
rnandez, 
became too sick and had to 
be 
tended.
22 During the hea
ring, she 
could not remember whether this was in 1996 or 1997 and su
r-
mised that her hu
sband was hospitalized in July or August 

1996, which would be within the backpay p
eriod.  Because of 
her confusion, the General Counsel obtained hospital records 

that showed that her husband was hospitalized on two occ
a-sions; once between December 11 and 1
5, 1996
, and the se
cond 
time between December 22, 1996
, and January 10, 1997.  Since 
both of these periods were after the October 1, 1996 offers of 
reinstatement, it is likely that Ana He
rnandez stopped looking 
for work after the backpay period ended.  
 As the Respondent has failed to demonstrate that Ana He
r-nandez had any interim earnings that she failed to search for 
work, that she was unavailable for work during the bac
kpay 
period, or that she otherwise failed to mit
igate her damages. I 
will therefore ac
cept the General Counsel
™s calculations that 
she is owed net backpay in the amount of $13,200
, plus inte
r-est. 
 I. The Estate of Casimiro Hernandez
 The General Counsel claims that the Respondent owes the 
estate of Casimiro He
rnandez the sum of $15,540.  At 
the time 

of his discharge he was earning $210 per week.  For Q2 1995, 
21 Garcia had a second child on October 11, 1996. 
 22 Perhaps one could argue that being the pr
imary caretaker of a sick 
spouse or relative should be deemed to be the equiv
alent of inte
rim 
employment and should not be used to penalize a discrim
inatee.  But 
that is not argued in the present case. 
                                                                                                                        G & T TERMINAL PACKAGING
 CO. 193 (9 weeks) the claim is for $1890 and for the remai
ning quarters 
through Q3 1996, the claim is for $2730 per qua
rter.
23 His son testified that after Casimiro Hernandez was di
s-charged, he t
ook his father around to the Hunts Point Market 
and various stores to look for work.  He never found emplo
y-ment.  Since it is probable that He
rnandez became too sick to 
work after receiving the Oct
ober 1, 1996 reinstatement offer, I 
think that the General 
Counsel correctly calculated that his 

backpay period ran until that date. 
 As the Respondent has failed to demonstrate that Casimiro 
Hernandez had any i
nterim earnings that he failed to search for 
work, that he was unavailable for work during he backpay pe
ri-od, or that he otherwise failed to mitigate his da
mages.  I will 
therefore accept the General Counsel
™s calculations that his 
estate is owed net backpay in the amount of $15,540
, plus i
n-terest. 
 J. Denny Lopez
 The General Counsel contends that Lopez is o
wed $16,950.  
At the time of his discharge, he earned $226 per hour. Ther
e-fore for Q2 1995 (10 weeks), the claim is for $2260 and for the 
remaining time, the claim is for $2938 per quarter.  He was 
number 26 on the senio
rity list. 
 Lopez testified that he 
unsuccessfully looked for work du
r-ing the backpay period.  He testified that he collected une
m-ployment insu
rance benefits for 
6 months and received help 
from his relatives.  Lopez testified that he returned to work at 

G&T when he got the reinstat
ement offe
r and worked there for 
about 
5 months after October 1996. 
 The Respondent has not shown that Lopez failed to search 
for work; that he had any interim earnings, that he was unavai
l-able for work, or that he otherwise failed to mitigate his da
m-ages.  I theref
ore find that the Respo
ndent owes him $16,950
, plus interest.  
 K. Primitivo Lopez
 The General Counsel
™s claim is for $15,330.  At the time of 
his discharge, Primitivo Lopez was earning $210 per week.  For 
Q2 1995 (8 weeks),
24 the claim is for $1280 and for
 the remai
n-ing time, the claim is for $2730 per quarter.  He was number 29 
on the senio
rity list. 
 He received unemployment insurance benefits for 
6 months.  
Primitivo Lopez testified that he unsu
ccessfully looked for 
work and lived with his mother. 
 As th
e Respondent has not shown that Primitivo L
opez failed 
to search for work; that he had any interim earnings, that he 
was u
navailable for work, or that he otherwise failed to mitigate 
his damages, I conclude that the Respondent owes him 
$15,330
, plus intere
st.  
 23 Casimiro Hernandez died on February 18, 1997
, and a
ccording to 
his son, became seriously ill when he was first hosp
italized which was 
about 
6 months before his death. 
 24 At the time of the discharges, Primitivo Lopez was in Santa D
o-
mingo.  When he returned to the United States, he was not allowed to 
return to work. 
 L. Leonardo Morel
 The General Counsel
™s claim is for $7260.  As Morel was 
number 47 on the se
niority list, his backpay should be cut off as 
of February 1, 1996.   Based on his last rate of pay of $210 per 
week, the General Counsel claims $2100 for Q2
 1995 (10 
weeks); $2730 as gross backpay for Qs 3 and 4, 1995; and 

$1680 for Q1 1996.  However, I calculate that the gross bac
k-pay amount should be $1050 for the first 
5 weeks of 1996 i
n-stead of an amount for 
8 weeks of 1996. 
 Morel testified that he found
 a job in the third quarter of 
1996.  This paid $5.50
 per hour for 40 hours per week.  A
c-cor
ding to Morel, he quit this job because the chemicals made 
him ill.  Morel testified that after that job, he o
btained another 
job at Silver Line in March 1996.  The
 General Counsel calc
u-lated Morel
™s interim earnings at $1980 during the third qua
rter 
of 1995. 
 As the Respondent has not sustained its burden of proof that 
Morel failed to search for work, that he had any other interim 
earnings, that he was unavailable f
or work, or that he otherwise 
failed to mitigate his damages, I conclude that the Respondent 
owes him $6630
, plus interest.  
 M. Beatriz Olivo
 The General Counsel
™s claim is for $7216.  B
ecause she was 
number 57 on the seniority list, her bac
kpay would be 
cut off as 
of February 1, 1996.  Therefore, based on her last pay rate of 
$176 per week, her gross backpay would be $1760 for Q2 1995 
(10 weeks); $2288 for the second and third qua
rters of 1995; 
and $880 for the first 
5 weeks of 1996. 
 Beatriz Olivo testif
ied that after she was di
scharged by G&T, 
she searched for work without success.  For example, she test
i-fied that on two occasions, she responded to help wanted signs 
but was not offered jobs because she could not speak English.   
She received unemployment
 insurance benefits for 
3 months 
and testified that out of frustration, she moved to Ma
ssachusetts 
in order to look for work.  During the backpay p
eriod, Beatriz 
Olivo was evicted from her apartment, moved in with a friend 
and relied on her parents and fri
ends for support. 
 As the Respondent has not shown that Beatriz Olivo failed to 
search for work; that she had any interim earnings, that she was 
unavailable for work, or that she otherwise failed to mitigate his 
damages, I conclude that the Respondent owes
 her $7216
, plus 
interest.  
 N. Benita Olivo
 The General Counsel
™s claim is for $7216.  She is number 48 
on the seniority list and her gross backpay (cut off as of Febr
u-ary 1, 1996), based on an income of $176 per week, is calcula
t-ed to be the same as her 
sister, Beatriz Olivo. 
 She testified that she unsuccessfully looked for work after 
her discharge and she moved to Massach
usetts with her sister.  
She collected unemployment ben
efits for 
3 months. 
 As the Respondent has not sustained its burden of proof th
at 
Benita Olivo failed to search for work; that she had any other 

interim earnings, that she was unavai
lable for work, or that she 
otherwise failed to mitigate her da
mages, I conclude that the 
Respondent owes her $7216
, plus interest.  
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 194 O. Juana Olivo
 The 
evidence concerning Juana Olivo is more or less the 
same as her sisters, Benita and Beatriz.   She was number 58 on 
the seniority list and therefore her backpay is cut off as of Fe
b-ruary 1, 1996.  She testified that she received unemplo
yment 
benefits for 
3 months and that she unsuccessfully looked for 
work.  In this latter respect, she testified that during this period, 
she earned a mere $80 for a cleaning job but that it cost her 
$125 to register for work.  According to Olivo, she went onto 
welfare when he
r unemployment benefits ran out and she ma
n-aged to get by from charity from her rel
atives.   She also moved 
to Mass
achusetts with her sisters. 
 As the Respondent has not sustained its burden of proof that 
Benita Olivo failed to search for work, that she ha
d any other 
interim earnings, that she was unavai
lable for work, or that she 
otherwise failed to mitigate her da
mages, I conclude that the 
Respondent owes her $7216
, plus interest.  
 P. Jose Rafael Ortega
 The General Counsel
™s claim is for $15,500.  Ortega
 was 
number 27 on the se
niority list and based on earnings of $210 
per week, the General Counsel calculated his gross bac
kpay as 
$2100 for Q2 1995 (10 weeks) and $2730 for each quarter 
through Q3 of 1996. 
 Ortega testified that after his discharge he searc
hed, without 
much success, for work at various stores, supermarkets
, and 
resta
urants.  He testified that in December 1995, he did some 
construction work on an ad hoc basis for which he r
eceived $50 
a day in cash.   Although Ortega initially did not tell th
e com-pliance officer about this 
ﬁjob
ﬂ in which he earned about $250 
in Q4 1995, this clearly was inadvertent and not a willful fai
l-
ure to disclose his interim earnings to the 
Gover
nment.  (The 
General Counsel amended the claim to include these interim 
earn
ings as an offset to Ortega
™s gross backpay
.)  There also was a question about his availability for work 
during the backpay period because Ortega test
ified that for 
some time he was in Santo Domingo atten
ding his mother
™s funeral.  In his testimony he coul
d not recall when that was, but 
he later provided a death certif
icate showing that she died on 
April 20, 1996.  Ortega testified that he was in Santa Domingo 

for 
2 weeks, but since the emplo
yees of G&T were entitled to 
2 weeks of paid vacation per year, th
is trip would not r
educe his 
net backpay. 
 Ortega received the Respondent
™s October 1, 1996 rei
n-statement offer and returned to work.   However
, he quit after 
7 or 
8 weeks. 
 As the Respondent has not sustained its burden of proof that 
Ortega failed to sear
ch for work; that he had any other interim 
earnings, that he was unavailable for work, or that he otherwise 
failed to mitigate her damages, I conclude that the Respondent 

owes him $7216
, plus interest.  
 Q. Matilda Rodriguez
 The General Counsel could not l
ocate this individual.  Ther
e-fore, the General Counsel asks that it be allowed to r
eopen this 
case, in the event she is found, to ascertain her net backpay and 
to afford the Respondent and o
pportunity to exam her on any 
relevant point.  At the present time
, no amount is claimed on 
her behalf. 
 R. Carlos Santana
 The General Counsel
™s claim is for $13,480.  Santana is 
number 15 on the senio
rity list and based on his earnings of 

$210 per week, the General Counsel ca
lculates that his gross 
backpay is $1680 for 
Q2 1995 (8 weeks),
25 and $2730 for Q3 
1995 and Qs 1, 2
, and 3 of 1996.  For Q4 of 1995, the General 
Counsel calculated that Santana was available for work for only 

8 weeks and therefore his gross backpay was $1680.  During 

the backpay period, he received un
employment ben
efits for 
5 months.   He also received financial support from his adult 
sons. 
 Santana testified that he went back to the Dominican Repu
b-lic for about 
5 weeks during the latter part of 1995.  The Ge
n-eral Counsel therefore reduced his backpay 
period during the 
fourth quarter of 1995 to 8 weeks instead of 13 weeks.  Santana 
also testified that in the latter part of 1995, he worked as a self
-employed street mechanic and earned about $800. 
 In my opinion, the Respondent has not shown that Santana 
failed to search for work, that he had any other interim ear
n-ings, that he was unavailable for work, or that he otherwise 
failed to mitigate his damages, I co
nclude that the Respondent 
owes him $13,480
, plus inte
rest.  
 S. Claudio Santiago
 The General
™s Co
unsel
™s claim is for $13,330.  Sant
iago was 
number 33 on the seniority list and based on his weekly ear
n-ings of $210, the General Counsel calculates his gross backpay 
as $2100 for Q2 1995 (10 weeks) and $2730 for each of the 

following quarters through the 
third
 quarter of 1996.  He never 
applied for unemployment insurance benefits and managed to 
get by with his savings, financial help from his brother and the 

little money that he earned from intermittent jobs.  
 The General Counsel calculated that Santiago 
had interim 
earnings during each quarter during the backpay period that 
ranged from a low of $60 to a high of $920. 
 The Respondent has not shown that Santana failed to search 
for work, that he had any other interim earnings, that he was 
unavailable for wo
rk, or that he otherwise failed to mitigate his 
damages.  I therefore co
nclude that the Respondent owes him 
$13,480
, plus inte
rest.  
 T. Leyda Triunfel
 The General Counsel
™s claim is for $7216.  Triunfel was 
number 49 on the senio
rity list and therefore he
r backpay was 
cut off as of February 1, 1996.  Based on her weekly ear
nings 
of $176, the General Counsel calc
ulated her gross backpay at 
$1750 for Q2 1995 (10 weeks), $2288 for Qs 1 and 2 1995
, and 
$880 for the first 
5 weeks of 1996. 
 During the backpay pe
riod, Triunfel was pr
ovided with room 
and board by her brother.  Like any other long
-term guest, she 
helped out with the housework.  She testified that she contin
u-25 He testified that he went to the Dominican Republic for 
2 weeks 
right after h
is discharge.  The General Counsel took off 
2 weeks from 
his gross backpay period to account for his a
bsence from the labor 
market.
                                                             G & T TERMINAL PACKAGING
 CO. 195 ously searched for work but was unsu
ccessful except for one 
occasion when she worked for 
2 days at a sewing factory and 
was paid about $90.  As to that, she testified that she was laid 
off because she didn
™t have enough experience.  She could not 
recall when this occurred.  
 The Respondent has not shown that Triunfel failed to search 
for work, tha
t she had any interim earnings, that she was un
a-vailable for work, or that she ot
herwise failed to mitigate his 
damages.  I therefore co
nclude that the Respondent owes her 
$7216
, plus interest.  
 IV. PENSION LIABILITY
 In the underlying case, I concluded th
at the Respondent 
owed certain amounts of money to the Union
™s pension 
fund.  
This is a defined benefit fund where employees for whom co
n-tributions are made would be ent
itled to a pension benefit if 
they are eligible upon retir
ement.  An employee
™s eligibi
lity is 
determined by reaching a designated age and having a min
i-mum number of years during which his employer makes co
n-
tributions to the 
fund on the employee
™s behalf.  (Minimum 
eligibility rules are governed by ERISA
.)  The amount of the 
periodic pension
 payments are determined by the age of the 
employee at the time of r
etirement, coupled with the number of 
years that the person has worked under the plan and has had 
contributions made on his or her behalf.  
 The collective
-bargaining agreement required th
e Employer 
to make payments of $8
-per
-week
-per employee.   As the R
e-spondent ceased making payments to the Pension Fund on Ja
n-uary 1, 1993, it owed money to the Pe
nsion 
Fund for all of its 
covered employees from that date forward.  For the p
eriod from 
Janu
ary 1, 1993
, to April 19, 1995, the calculations were based 
on the total number employees actually employed by the R
e-spondent during that p
eriod of time.  In the underlying case, I 
also ca
lculated that the money owed to the Pension Fund after 
April 19, 200
5, should be based on the total number of people 
actually employed, plus the 22 people who were illegally di
s-charged.  This was based on the assumption that this group of 
22 would be entitled to rei
nstatement to their jobs and that they 
should not suffer a
ny loss in their pension rights by virtue of 
the illegal action taken against them. (The failure to make pa
y-ments to the fund on their behalf would affect not only their 

potential el
igibility for pension entitlement but also the amount 
of the monthly pensi
on benefits that they ultimately would 
receive
.)  I also noted in the underlying case that the Respondent, pu
r-suant to a separate court order, had been making pa
yments of 
$3000 per month to the Pension and Welfare Funds and that 

those mone
ys had been alloc
ated re
troactively to each fund.  Of 
this amount, $2500 per month was allocated to the Pension 

Fund and $500 per month was allocated to the We
lfare Fund. 
 At 
appendix D of the underlying 
decision, I attempted to d
e-termine the amounts due to the Pension Fun
d for 1993, 1994, 
1995
, and the first 
2 months of 1996.  I (a) calc
ulated the total 
amount due each week based on the number of employees at $8 
per week; (b) calculated the accrued interest owed on that 
amount from the date of default until 1996; and (c) r
educed that 
number by subtracting $2500, which is the amount of pension 
allocated money that the Respondent had been paying as a r
e-sult of a court order.  For 1993, the total outstanding debt was 

$17,084.40.  If we add interest at the rate of 7.8
 percent
, the 
total for 1993 would be $18,417.  For 1994, the total outstan
d-ing debt was $19,267.60 and if we add interest at 7.8
 percent
, the total would be $20,770.  For 1995, and factoring in the a
d-ditional 22 employees who were ill
egally discharged on April 
19, 
1995, the total outstanding debt was $18,302.40.  Adding 
inte
rest at 7.8
 percent
 gives a total of $19,730.  And for the first 
2 months of 1996, the total which included the 22 discrim
i-natees, was $3,682.80.  That was where we left off when I i
s-sued the 
decision in Se
ptember 1996; albeit the clock was still 
running. 
 The 
court did not seem to have any problem with the ge
neral 
way that the pension fund liability was calculated e
xcept in two 
important respects.  First, the 
court assumed that there would 
have c
ome a time when the potato
-packaging m
achine would 
inevitably have been dismantled for legitimate economic re
a-sons.  And second, the 
court was not happy with the interest 
rate imposed. 
 On first blush, it may be obvious that if there came a time 
when opera
tion of the potato
-packaging m
achine would have 
term
inated, then 22 people would not be needed and would not 
likely be employed after that point.
26 As the pension liability is 
based on the total number of people actually employed, it ther
e-fore should be bas
ed on the total number of people, including 
discriminatees, 
only
 for the time that they would have been 
employed but for the discrimination.  The question is how to 

determine when the machine would have been disma
ntled in 
the absence of discriminatory moti
vation.
 I have already described why I have agreed with the General 
Counsel
™s conclusion that the Respondent most likely would 
have dismantled the potato packing machine, for legit
imate 
reasons, no earlier than January 31, 1996.  Therefore, I co
n-clude that
 up until January 31, 1996, the pension liability 
should be based on the total number of employees act
ually 
working during any specific week, 
plus
 the 22 discriminatees.  
After that date, the pension liability should be based only on the 
total nu
mber of wo
rkers actually working during any given 
week. 
 Since I have concluded that the potato
-packaging machine 
would not have been di
smantled until January 31, 1996, I have 
included the 22 discriminatees into the pension liability formula 
for the period from Apri
l 19, 1995
, to January 31, 1996.  There 
is, therefore, no need to recalculate the numbers in 
appendix D 
of the underlying 
decision as those numbers were based on the 
number of employees who 
worked
 or should have worked
 at 
the facility until January 31, 199
6.   Therefore, the total amount 
due to the Pension fund for all of 1995 would be $18,302.40
, plus interest.  And the amount due for Jan
uary 1996 would be 
$2,418.40
, plus interest. 
 It is acknowledged that from July 1995 through December 
1995, the Responde
nt made seven payments of $3000 per 
26 Of course this does not automatically follow.  The Respondent 
could have expanded other aspects of his business and could 
have e
m-ployed these 22 people in other jobs. 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 196 month for a total of $21,000.
27  Since $2500 per month should 
be allocated to the Pension Fund, the Respondent, in my opi
n-ion, is entitled to a credit of $17,500 based on this set of pa
y-ments.  It also was acknowledged th
at in 1996, the Respo
ndent 
made eleven payments of $3000 between February and N
o-vember 1996 and an additional lump sum payment of $70,216.  
The total amount paid in 1996 was $103,216.  Of this, 83.3
 percent
 should be allocated to the Pension Fund for a cre
dit of 
$85,789.  
 If we then allocate the combined credit of $106,789 to the 
money and accrued interest
28 owed as calculated in 
appendix D 
of the earlier decision, we arrive at zero for 1993, zero for 
1994, zero for 1995
, and zero for the first 
2 months of 
1996.  
Indeed, if we add up all of the pension debt in 
sche
dule D (for 
1993, 1994, 1995
, and part of 1996), and add an a
nnual interest 
at the rate of 7.8
 percent
 (instead of 18
 percent
), the amount 
would be $18,417
, plus $20,770
, plus $19,730
, plus $3970
, or a 
total of $62,887.  
That means we have $43,902 left over. 
 For this proceeding, the General Counsel calc
ulated that the 
pension money owed after February 1, 1996
, should be based 
only on the number of workers actually employed after that 

date during an
y given week.  Thus, from that date forward, the 

General Counsel did not add the 22 discriminatees to the calc
u-lations. 
 One problem is that although there were payroll records 
available for the years 1997 through 2005, there were insuff
i-cient records for 
1996.  Here is how the General Counsel calc
u-lated the pension liability for 1996.  For January, she added the 
22 discriminatees to the number of people actually e
mployed 
and arrived at 85 employees.  At $8 per week, she calculated 
that the pension liabilit
y was $680 per week during January.  
For Fe
bruary, she calculated that there were 62 people working 
and that the weekly pension liability was $480.  For March and 
April, she assumed that there would have been 60 people e
m-ployed.  And for the remainder of t
he year, there were records 
which showed that the R
espondent employed anywhere from a 
low of 52 employees in a given week to a high of 63 workers 

during a given week.  Mostly, there were 58 to 61 employees 

working at the facility at any given time.  
 For 1
996, the General Counsel arrived at a fi
gure of $25,952 
and if one adds interest at 7.8
 percent
, the total pension debt for 
that year would be $27,976.  But since there still is $43,902 in 

reserve, this means that the pe
nsion liability for 1996 would be 
zero. 
 For 1997, the General Counsel had payroll records and ca
l-culated the total pension liability at $24,112.  With i
nterest at 
27 I am going to assume that the Respondent continued ma
king the 
$3000
-per
-month payments to the funds pursuant to the separate court 
order.  On that assumption, I have concluded that 83.3
 percent
 went to 
the Pe
nsion Fund and the remainder went to the Welfare Fund.
 28 In the underlying case, I calculated accrued interest in a somewhat 
confusing formula.  I did this because each $3000 monthly payment 
went t
oward a debt owed 30 months before and interest accrued dur
ing 
the intervening time.  However, the interest rate used at that time was 
18
-percent
 per year and that is far too high.  Without making a new set 
of calc
ulations, it seems to me that the payments in 1995 and 1996 
should not only wipe out the princ
iple of
 the debts for at least some 
period of time, but should also wipe out any further accrued interest.  
 7.8
 percent
, the total would be $25,993.  Since we still have 
$15,926 in reserve, the pension liability for 1997 would be 
$10,96
7, plus interest.
29 For 1998, the General Counsel calculated the pension liabi
l-ity as $23,864.   Since we have already offset all of the R
e-spondent
™s payments made in 1995 and 1996, $24,864
, plus 
interest is the outstanding liability. 
 For 1999, the Respond
ent
™s liability for pension payments is 
$23,320
, plus interest. 
 For 2000, the Respondent
™s liability for pension payments is 
$12,104
, plus interest. 
 For 2001, the Respondent
™s liability for pension payments is 
$19,744
, plus interest.
 For 2002, the Respon
dent
™s liability for pension payments is 
$16,824
, plus interest.
 For 2003, the Respondent
™s liability for pension payments is 
$17,976
, plus interest.
 For 2004, the Respondent
™s liability for pension payments is 
$19,766
, plus interest.
 For 2005, the Respond
ent
™s liability for pension payments is 
$17,515
, plus interest.
 Because there is no evidence to suggest that the R
espondent 
has resumed making Pension Fund contrib
utions as required by 
the contract that it is legally obligated to sign (and which aut
o-matica
lly renewed itself), and as there is no indic
ation that the 
Respondent and the Union have reached an impasse in bargai
n-ing, the 
pension liability continues.  Accordingly, the iss
uance 
of this 
decision and Recommended Order cannot limit any f
u-ture claims by
 the General Counsel for any add
itional money 
that may be owed to the Pension Fund. 
 As noted above, the 
court remanded this case to d
etermine an 
appropriate rate of interest.  The General Counsel called Diane 

Gleave, an actuary, to testify about this su
bject. 
 There are a multiplicity of interest rates that are used in our 
society.  The Federal Funds rate is set by the Federal Reserve 

and this usually sets the basis for other short
-term i
nterest rates. 
States and municipalities usually auction their bonds 
and notes 

and obtain interest rates that are somewhat lower than corr
e-sponding 
Federal rates because interest on m
unicipal bonds are 
typically free from 
State and/or 
Federal income taxes.  Certif
i-cates of Deposit offered to customers are usually higher tha
n corresponding 
Federal or 
State bonds b
ecause private banks are 
not governmental agencies and are therefore not completely 
free from risk.  Commercial banks set prime interest rates for 
the most credit worthy enterprises and set higher lending rates 
for t
hose businesses that are not quite so financially sound.   
Home mortgage rates are typically set at a somewhat lower rate 
than auto loan rates, perhaps b
ecause it is assumed (and the 
market place confirms), that people will more likely default on 
their aut
o loans before they default on their home loans.  Many 
29 Since the $15,926 would cover the pension debt in 1997 up to the 
middle of September, interest should not commence until that time.  
For all years after
 1997, the General Counsel has calculated the pension 
debt by each month during the year.  It seems reasonable to me that in 
all cases, interest on the debt should begin at the point that the mo
neys were not paid when due.  Presumably that would be at the 
end of each 

month.  
                                                                                                                        G & T TERMINAL PACKAGING
 CO. 197 people consider credit card rates to approach usury.  But these 
too are based on calculating the risks of default. 
 In the present case
, Gleave used none of these consider
a-tions.  Instead, her te
stimon
y was used to establish the gain (or 
loss) in the net investment value of the monies co
llected by the 
Pension Fund during each yearly period from 1993 to 2005.  
 The Pension Fund receives money from employers who co
n-tribute on behalf of employees covered b
y collective
-bargai
ning 
agreements with the Union.  That money is then used to make a 

variety of investments in the expectation that, over time, the pot 
will i
ncrease and there will be sufficient money in the pot to 
pay the promised pension payments to e
mployees when they 
retire.  To accomplish this goal, the 
fund makes a variety of 
investments. Some investments like bonds will yield interest 
and others like stocks may provide dividends and pe
rhaps some 
appreciation in value.  It is easy and obje
ctive to me
asure the 
Fund
™s income from dividends and interest and it is not difficult 
to objectively measure i
ncreases (or losses) in net asset value 
for investments made in publicly traded securities.  Some i
n-vestments, such as those in real estate may be a little 
more su
b-jective. 
 In any event, Gleave reviewed the 
fund™s audited fina
ncial 
statements for the years 1993 to the end of 2005 and calc
ulating 
the returns on the 
fund
™s investments, essentially ave
raged the 
returns to get an average yearly return of 7.8
 per
cent
 for that 
entire time period of time.  As this seems to be a reasonable 
way to calculate how much return the funds would have gene
r-ated from the mone
ys that should have been paid by the R
e-spondent during the relevant period of time, I will accept this 
rate.  
 V. DENTAL AND OPTICAL E
XPENSES
 In the underlying 
decision, the Order required the Respon
d-ent to make continuing payments to the Union
™s We
lfare Fund.  
In this proceeding, the General Counsel is limiting her claim to 

reimbursement only of the actual
 out of pocket expenses i
n-curred by employees who would have been covered by the 
collective
-bargai
ning agreement for the period from March 1, 
1996
, to the time that the employee left the Respondent
™s em-ploy.
30 Apparently the date of March 1, 1996
, was chose
n be-cause before that date, the Welfare Fund was still providing 

benefits to the Respondent
™s employees.   But after that date, 
the 
fund, because of the failure of the Respo
ndent to make the 
required contributions, no longer provided benefits to the R
e-spon
dent
™s employees.  
 A. Nancy Amparo
 Nancy Amparo purchased eyeglasses from Cohen
™s Fashion 
Optical in 2001 and 2005.  At that time, she was still employed 
30 As noted in the original decision, the R
espondent had agreed to a 
new collective
-bargaining agreement but had refused to execute it.  
Therefore, the terms and conditions of that agre
ement (including the 
obligation to make welfare fun
d payments, continued in effect notwit
h-
standing the Respondent™s failure to sign the contract.  Also, in accor
d-
ance with standard precedent, the terms and conditions of the agre
e-ment would have continued in effect even after the contract™s expiration 
date 
until such time as the parties entered into a new agreement or 
reached an i
mpasse.  
Alexander Painting, Inc
., 344 NLRB 
1346
 (2005). 
 by the Respondent and but for the Respondent
™s failure to make 
Welfare contributions, she would have 
been entitled to $50 for 
the lenses bought in 2001 and $40 for the lenses bought in 
2005.  As for the frames, Amparo would only have been ent
i-tled to a $14 credit for the frames she bought in 2001, and $40 
for the frames she purchased in 2005.  (In 2005, A
mparo pu
r-chased frames that were covered by the plan whereas the 
frames she bought in 2001 were outside the d
esigner category 
in the plan
™s coverage and were reimbursed only to the extent 
of $14
.)   Based on the above, I conclude that the Respondent owes 
Amparo the sum of $144 for her out
-of-pocket optical expen
s-es.
 B. Ramona Escaboza
 Ramona Escaboza presented a 
ﬁpatient history r
eport
ﬂ that 
showed various dental procedures she u
nderwent from April 
14, 2001
, to October 12, 2004.  These included fil
lings, a 
root 
canal, and extractions. The total billing for these procedures 
was $420.  Based on the dental plan from the U
nion
™s Welfare 
Fund, Esther Morales determined that under that plan, Escab
o-za would have been reimbursed a total of $160. 
 Escaboza also purch
ased eyeglasses in 2000 from Lens Lab 
Express.  The amount on the bill was $350 but she could not 
say how much was for the lenses and how much for the frame.  
The 
compliance employee called Cohen Optical and was not
i-fied that bifocal lenses cost $80.  Mora
les also called Lens Lab 
and spoke to a person who said that although she didn
™t know 
what bif
ocal lenses cost in 2000, the current price was between 
$120 and $200.  Based on the Welfare Fund
™s optical benefit in 
2000, bifocal lenses were fully co
vered and
 shell frames were 
covered to the extent of $125.  The General Cou
nsel, taking the 
lowest number for bifocal lenses, makes a claim of $80 for the 
lenses and $125 for the frames. 
 Based on the above, I conclude that the Respondent owes 
Escaboza $160 for her
 out-of-pocket de
ntal expenses and $205 
for her out
-of-pocket optical e
xpenses.
 C. Nicholas Ramos
 Nicholas Ramos was employed by the Respondent until Se
p-tember 23, 2005.  Ramos testified that he had dental work done 
in 2002 and 2004 by a Dr. Pascal.   Howe
ver, he did not have 
any bills or receipts to support this claim and he test
ified that 
when he went to the office, the dentist was no longer there and 
could not be located.  He testified that in 2002, he paid $350 for 
a cleaning, an extraction and a lower 
removable bridge.  Ramos 
also testified that in 2004 he paid $400 for an examin
ation, a 
cleaning, two extractions and a removable bridge. (A
pparently 
this was to replace the first bridge
.)  In any event, these 
amounts seem to me to be quite low and if Ramo
s was intent on 

fabricating these costs, he could have claimed a lot more. 
 For the dental expenses incurred in 2002, the General Cou
n-sel asserts that under the Welfare Plan, the dental benefit would 
have reimbursed Ramos $125 for the bridge, $50 for the e
xtra
c-tion
, and $25 for the clea
ning.  For dental expenses in 2004, the 
General Counsel claims that Ramos would have been rei
m-bursed $125 for the bridge, $100 for two e
xtractions, $25 for 
the cleaning
, and $15 for the extra examination.  
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 198 Based on the above
, I will agree with the General Counsel
™s claim that Ramos is owed a total of $465 for his out
-of-pockets 
dental expenses. 
 D. Thelma Severino
 During the time that Thelma Severino was employed, she 
went to the Dominican Republic in Septe
mber 1996 where she
 had teeth extracted and a full set of dentures made.  Severino 
testified and produced a bill showing that she paid 20,000 D
o-minican 
pesos.  This equals $1400 American do
llars.
 In 2004, Severino also had dental work done in Queens
, New 
York
, in order to re
place the dentures.  She paid $1500 for 
those se
rvices. 
 The General Counsel asserts that but for the failure to make 
the Welfare contrib
utions, Severino could have had the 1996 
dental work done by the 
fund™s in
-house dentist and therefore it 
would not hav
e cost her anything at all.  However, for the e
x-penses incurred in 2004, the General Counsel asserts that Se
v-erino would have been reimbursed $525 for the de
ntures.  
 Severino also testified that she purchased ey
eglasses in the 
Dominican Republic in 1996 a
nd 2001.   She was, ho
wever, 
unable to secure a receipt for those purchases.  As to the 1996 

purchase, Severino recalled that she spent 700 Dominican 
pesos 
or $49 and the General Counsel asserts that as this amount for 
glasses would have been covered under
 the 
plan, she is ent
itled 
to reimbursement of $49.  For the 2001 purchase, which was 
the equivalent of $200, the General Counsel posits that Sever
i-no should be reimbursed $50 for the lenses and $125 for the 
plastic frames. 
 Based on the above, I conclude 
that the Respondent owes 
Severino $1925 for her out
-of-pocket dental expenses.  I also 
conclude that the Respondent owes her $224. 
 [Recommended Order omitted from publication.]
   